Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 1 of 120

HOUSTON & HOUSTON- | — ,

Law and Education |

Dr. LEONARD W. HOUSTON, Sr.
Juris Doctor of Law, Ph.D., Education

November 17, 2020
The Clerk of the Court
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
333 Constitution Avenue, N.W.
Washington, D.C. 20001

Re: ‘Re-submission” of original Motion For Leave To Intervene as Proposed Intervenor-Plaintiff
and Attachments [Exhibits] as pursuant to Rule 24 of the Federal Rules of Civil Procedure
due to “Non-receipt” of submitted documents by the Court:

ELECTRONIC PRIVACY INFORMATION CENTER, Plaintiff - against
UNITED STATES DEPARTMENT OF JUSTICE, Defendant

USS. District Court, District of Columbia (Washington, D.C.)

Civil Docket For Case #: 1:19-cv-00810-RBW

 

Dear SIR/MADAM:
The Clerk of the Court

Enclosed, re-submitted of original Motion for leave to intervene as Proposed Intervenor-Plaintiff in
the proceedings, bearing Case Number 19-cv-00810, under captioned case, now pending before this
Court.

The required attachments pursuant to Rule 24 of the Federal Rules of Civil Procedure in support of
said Motion with attached Certificate of Service have been served on the respective Attorneys for the
Plaintiff, Electronic Privacy Information Center, and the Defendant, United States Department of Justice
herewith resubmitted for filing to this Court.

As it was noted by Hon. REGGIE B. WALTON, United States District Judge, dated 10/02/2020,
bearing Court Document Number 134:

_ “Leave to file is granted, although the Court never

ZL J, _, received his original motion.”
Respgerfully, if
Zee e fi v mod

. prety
Leonard W. Houston, Sr.
Movant/Proposed Intervenor-Plaintiff

Encls: Motion and Memorandum of Points and Authorities in Support of Motion to Intervene w/
(Proposed) Order [Granting Motion to Intervene]; and
Certificate of Service by Mail on Attorneys of Record (19-cv-00810-RBW); and
Complaint In Intervention (Leonard W. Houston, Sr., Movant/Proposed Intervenor-Plaintiff)

148 Deer Court Drive m Middletown m New York 10940-6867
Telephone No. (845) 343-8923 m Fax: (845) 342-3114
E-Mail: lenny.houston@yahoo.com
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 2 of 120 aie |
(asaype id Vee Oe uw

COPY stinov al. Ane Courct

Tieitoe >
\ars

HOUSTON & HOUSTCOSA MNEV eee wed!
Jou andk bag 2
a onan ok Weer ron 5
Dr TEGNARD AW HOT STON Se jof24220

amv Derr otha Pode bain 3
September 14, 2020

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA @
Ac: Ms Auntalene F. Queen, Secretary/Judictal Assistant
Honorable REGGIE B WALTON, United States District Judge
333 Constitution Avenue, NW.
Washington, DC. 20001
Re: General Order For Civil Cases Betore
The Honorable Reggie B. Walton, United Stares District Judge -

MOTIONS: Counsel pm-se, 18 incequirmg about an unresolved motion that has been
pending before this Court for more than nine(9) months

Motion for Leave To Intervene As Proposed Intervenor-Plaincff
Electrome Privacy Informanon Center, Planteff 1.
Limited States Department of Justice, Defendant
US Dasenet Court, District of Colombta (Washington, DC )
Cril Docket Vor Case# 1 19-ev-000810-RBW

Dear Ms. Queens

In accordance with the General Order therein issued by the Honorable REGGIE B WALTON,
Linuted States Districr Judpe, for Platift(s) and Defendant(s), this communication merely serves
herewith, as a renunder to Chambers thar the above desenbed and enntled motion pursuant to
Rule 24, Federal Rule of Civil Procedure, has heen pending for an extended pertod of time, since on
or abour July 15, 2019

And respectfully in thar repard, said reminder 1s hereby submurted under the enurled Order
fb Communication with Chambers (¢)(4) (UNA), as issued by said District Judge

cited A } £.)) ) a7 Respectfully sebmutted,

~ — Teonard W fe
Movant/Proposed Inatecvenor-Plantitt

Linclosures

cc Electronic Prevacy Information Center
Attn: Plaintiff Attarmmeys of Record
1718 Connecticut Avenue, NW’, Suite 200, Washington, DC 20009

United States Department of Justice

Cerrd Daveszon, Federal Programs Branch

Agen: Courtney D. Enlow, U.S. Attorney

Defendant Attorney of Record

1100.1. Street, Room 12102, Washingron, DC 20605
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 3 of 120

THE UNITED STATES DISTRICT COURT

 

DISTRICT OF COLUMBIA
)
ELECTRONIC PRIVACY INFORMATION _ )
CENTER, )
Plaintiff, )
) 1
LEONARD W. HOUSTON, SR., ) Civil Action No. 19-cv-00810 (RBW)
)
Proposed Intervenor-Plaintiff, )
)
v. )
)
UNITED STATES DEPARTMENT OF )
JUSTICE, )
)
Defendant. )
)

 

MOTION TO INTERVENE AS PLAINTIFF

For the reasons set forth in the accompanied Memorandum of Points and Authorities the Movant,
Leonard W. Houston, Sr., will move this Court for leave to intervene as party plaintiff of right in
the above-captioned action pursuant to Federal Rules of Civil Procedure 24(a). In the alternative,

Leonard W. Houston, Sr., will move for permissive intervention pursuant to Federal Rule of

Civil Procedure 24(b).

In further support of this Motion, the Movant submits the proposed Complaint In Intervention,
with Attachments thereto, pursuant to Federal Rule of Civil Procedure 24(c) and pursuant to

District Court of District of Columbia Local Civil Rule 7(c) a (Proposed) Order is attached.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 4 of 120

In accordance and pursuant to the District Court of District of Columbia, Local Civil Rule7(m),
the Movant, Leonard W. Houston, Sr., has conferred by written request, dated May 17, 2019,
with the listed Counsels of Record for Plaintiff, Electronic Privacy Information Center, Inc., and
Counsels of Record for Defendant, U.S. Department of Justice to ascertain their respective
positions of Movant’s entitled Motion for leave to intervene in the above captioned proceedings
pursuant to Rule 24 of the Federal Rules of Civil Procedure to intervene as Plaintiff, as a matter

of right, or in the alternative, as permissive intervener. Attachment as Exhibit 1.

That Counsel for the Defendant, United States Department of Justice, had advised by E-mail
dated June 11, 2019, as to the above captioned case - 19-cv-810 (D.D.C.), that the Government

oppose said motion. Attachment as Exhibit 2.

It appears the Plaintiff, Electronic Privacy Information Center, Inc., by their non-responsive actions
to Movant’s written request that they consented to without exceptions thereof, to the requested
statutory relief in the entitled Motion pursuant to Rule 24 of the Federal Rules of Civil Procedure
[Intervention of Right— (a)(1) and (a)(2)(C) or Permissive Intervention— (b)(1)(B)] and in
accordance with the District Court Local Civil Rule 7(m), as to judicial intervention by this Court

to grant the Movant’s entitled motion to intervene as a party-plaintiff in the captioned proceedings.
A /

Dated: July 15, 2019 EA /
\ —
fc CAE 77 f br ( “tb

LEONARD W. HOUSTON, SR.., pro-se
Movant

148 Deer court Drive, Bldg. 4
Middletown, NY 10940-6867

Telephone No. (845) 343-8923

 
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 5 of 120

NOTICE OF MOTION

TO:
Alan Jay Butler, Attorney
Marc Rotenberg, Attorney
John L. Davisson, Attorney
ELECTRONIC PRIVACY INFORMATION CENTER
Plaintiff Attorneys of Record
1718 Connecticut Avenue, NY, Suite 200
Washington, D.C. 20009

Courtney Danielle Enlow, U.S. Attorney

Elizabeth J. Shapiro, U.S. Attorney ~

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch

Defendant Lead U.S. Attorneys of Record

1100 L Street, NW

Washington, D.C. 20005

PLEASE TAKE NOTICE that on July 31, 2019, at 9:30 AM o’clock or as soon
thereafter as Counsel pro-se can be heard, in Court Room 16, United States District Court House,
District of Columbia, at 333 Constitution Avenue, N.W., Washington D.C. 20001, the undersigned
will submit the above entitled motion for leave to intervene as plaintiff pursuant to Rule 24(a)(2),
or alternatively, pursuant to Rule 24(b)(2) of the Federal Rules of Civil Procedure as set out in the
attached proposed Complaint in intervention; and hereby assert that it would not unduly delay or
prejudice the adjudication of the original parties’ rights in these proceedings therein filed under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as amended, pursuant to Rule 24(b)(3) of

the Federal Rules of Civil Procedure and the Local Civil Rules of the District of Columbia.
Dated: July 15, 2019 ZZ pees SA
Lh X

_
—_—

 

LEONARD W. HOUSTON, SR. pro-se
Movant

148 Deer Court Drive

Middletown, New York 10940-6867
Telephone No. (845) 343-8923
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 6 of 120

ATTACHMENT

Exhibit 1
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 7 of 120

HOUSTON & HOUSTON

Law and Education

Dr. LEONARD W. HOUSTON, Sr.
Juris Doctor of Law, Ph.D., Education

May 17, 2019
Alan Jay Butler, Attorney Courtney Danielle Enlow, U.S. Attorney
Marc Rotenberg, Attorney Elizabeth J. Shapiro, U.S. Attorney
John L. Davisson, Attorney UNITED STATES DEPARTMENT OF JUSTICE
ELECTRONIC PRIVACY INFORMATION CENTER Civil Division, Federal Programs Branch
Plaintiff Attorneys of Record Defendant Lead U.S. Attorneys of Records
1718 Connecticut Avenue, NW, Suite 200 1100 L. Street, NW
Washington, D.C. 20009 Washington, D.C. 20005

Re: MOTION TO INTERVENE AS INTERVENER PLAINTIFF
AS MATTER OF RIGHT OR PERMISSIVE INTER VENER
(As therein authorized by Rule 24 of the Federal Rules of Civil Procedure)

Electronic Privacy Information Center v. United States Department of Justice
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
Civil Action Case/ Docket No.: 1:19-cv-00810 (RBW)

Dear Attorneys of Record:

In accordance with District of Columbia of the District Court Rule 7(m), as Movant, seeks to file a Motion
to Intervene pursuant to Fed. R. Civ. P 24(a)(1), as of an unconditional right, or in the alterative 24(b)(1)(A);

24 (b)(1)(B) permissive intervention in the above caption proceedings (see ECF Docket No. 1 - Complaint of
Electronic Privacy Information Center (“EPIC”). dated/filed March 22, 2019.

As said individual Movant’s claim under the Freedom of Information Act (FOIA), 5 U.S. C. 552, as
amended. Seeks the release of agency records requested by FOIA Requestor, Leonard W. Houston, Sr. from
Defendant, United States Department of Justice, Office of Information Policy (OIP), in accordance with the
Special Counsel’s investigation (i.e., the “Mueller Report”) to which it pertains - Russian Interference in the
2016 U.S. Presidential Election and related matters, as stated by the Office of the Deputy Attorney General in
the Order No. 3915-2017, of appointment of Special Counsel. dated May 17, 2017.

Thus, in that regard, the courts have stressed the Rule 24's intervention requirements should be liberally
construed to favor intervention. See, e.g., Nuesse v. Camp, 385 F.2d 694, 702-04 (D.C. Cir. 1967), also
American Horse Prot. Ass'n, Inc. v. Veneman, 200 F.R.D. 153, 157 (D.D.C. 2001)(the interest requirement is
“liberal and forgiving”). As this suit has a common question of law and fact. Fed. R. Civ. P. 24(b)(1)(B).

Therefore, your response in writing as Attorneys of Record in the above captioned proceedings, please state
as to whether or not you “Consent” or “Oppose” the individual Movant’s entitled motion, is hereby requested

“Loy to D.C. District Court Rule 7(m).

Leonard W. Fiouston, Sr., JD. PhD. Ed.
Movant (Proposed) Intervenor-Plaintiff
Re: See, FOIA Requestor: DOJ-2019-003927 (OIP)
148 Deer Court Drive @ Middletown m New York 10940-6867

Telephone No. (845) 343-8923 m Fax: (845) 342-3114
E-Mail: lenny.houston@yahoo.com
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 8 of 120

ATTACHMENT

Exhibit 2
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 9 of 120

Electronic Privacy Information Center v. Department of Justice, No. 19-810 (D.D.C.)

From: Enlow, Courtney D. (CIV) (Courtney.D.Enlow@usdoj.gov)
To: — lenny.houston@yahoo.com

Date: Tuesday, June 11, 2019, 12:40 PM CDT

Dear Mr. Houston,

| received your letter requesting the Government's position on your proposed motion to intervene in Electronic Privacy
Information Center v. Department of Justice, No. 19-810 (D.D.C.). The Government opposes your mation.

Best regards,

Courtney

Courtney Enlow

Trial Attorney

U.S. Department of Justice

Civit Division, Federal Programs Branch
1100 L Street, N.\W., Room 12102

Washington, D.C. 20005
(202) 616-8467

courtney. d. enlow@usdoj. gov

lofl 6/11/2019 3:16 Ph
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 10 of 120

THE UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

ELECTRONIC PRIVACY INFORMATION
CENTER,
Plaintiff,

LEONARD W. HOUSTON, SR.., Civil Action No. 19-cv-00810 (RBW)
Proposed Intervenor-Plaintiff,

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

ee ee Oa Se Se

 

MEMORANDUM OF POINTS AND AUTHORITIES
IN SUPPORT OF THE MOTION TO INTERVENE
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 11 of 120

PRELIMINARY STATEMENT
Pursuant to Federal Rules of Civil Procedure 24, Movant-Proposed-Intervenor-Plaintiff,
Leonard W. Houston, Sr., in support of its motion to intervene in the above-captioned matter seeking
the release of the Special Counsel Robert S. Mueller’s report [unredacted] regarding the investigation
into Russian interference in the “2016 United States Presidential Election”’ and other related matters
pursuant to Freedom of Information Act (FOTA), 5 U.S.C.§ 552, as amended, with the appropriate
statutory Exemption’s under said act. The same, was denied to Movant in whole on his written
submission of FOIA Request, being a violation of said statutes. Therefore, Movant be granted its
Motion to intervene as of right, or alternatively, for permissive intervention under said federal mule.
Also, the requested information sought has informative value, or potential for contribution to public
understanding of the government operations and activities of the U.S. Department of Justice through
its Office of Information Policy (OIP).
STATEMENT OF THE CASE
The Movant, Leonard W. Houston, Sr., on April 5, 2019, submitted a written Freedom of
Information Act Request pursuant to 5 U.S.C. § 552, as to: (1) the [unredacted] Final Mueller Report
that was submitted on March 22, 2919, the public release of the summaries of Special counsel Robert
Mueller’s report that was prepared by his investigators, and (3) all communications between the
Justice Department and Mueller’s office, with respect to any and all said entitled documents and any
and all related aspects of “Conclusion” and “Obstruction of Justice” by Donald J. Trump and/or any

individuals associated with the presidential campaign of Donald J. Trump in the 2016 election.

 

1See, U.S. Department of Justice, Office of the Deputy Attorney General, ORDER NO. 3915-2017,
dated May 17, 2017, entitled, “ APPOINTMENT OF SPECIAL COUNSEL TO INVESTIGATE RUSSIAN
INTERFERENCE WITH THE 2016,” and the endorsed procedural authorities claimed by Rod J. Rosenstein,.
Acting Attorney General of the Office of the Deputy Attorney General. Attachment as Exhibit A.

z]=
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 12 of 120

Thereafter, on April 12, 2019, the Requestor’s entitled letter was marked as submitted on
April 12, 2019 by the OAF FOIA Office, Douglas Hibbard, Chief, Initial Request Staff, Office of
Information Policy, therein being assigned Tracking Number; DOJ-2019-00392.

Thus, it was stated therein as U.S. Department of Justice’s official response (Douglas R. Hibbard,
Chief, Initial Request Staff) dated May 7, 2019,

“* * * that this [letter] is a standard notification that
is given to all our requesters and should not be taken as
an indication that excluded records to, or do not exist.”

Moreover, without adequately describing the documents withheld, without establishing a factual
and/or legal basis for the application of these exemptions as aforestated in said response letter, and
without performing a sufficient segregability analysis to justify withholding non-exempt portions of
requested records, which should under the FOIA be disclosed as reasonably segregable from exempt
portions.

Accordingly, for the above reasons, the Movant meets the standards for intervention as of right
pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure, and the motion should be granted,
orin the alternative, if the Movant does not satisfy the requirements for intervention of right, it should

be granted permissive intervention under Rule 24(b)(1)(B) of the Federal Rules of Civil Procedure.

The Movant’s entitled “Complaint In Intervention” is filed along with this motion pursuant to
Rule 24(c) of the Federal Rules of Civil Procedure as therein provided in Rule 5 of the Federal Rules

of Civil Procedure.

 

? See Attachment as Exhibit B - Your FOIA Request for a Copy of the Report of Special Counsel
Robert Mueller-- U.S. Department of Justice, Office of Information Policy, by Douglas R. Hibbard, Chief, Initial
Request Staff, dated May 7, 2019, marked Final Response - SCO Report (5.7.19)

aes
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 13 of 120

SUMMARY OF MOVANT-PROPOSED
INTERVENOR-PLAINTIFF’S ARGUMENT

The Movant, Leonard W. Houston hereby move by Motion to intervene as sary plaintiff in the
above-captioned action under Rule 24 of the Federal Rules of Civil Procedure. As aforestated herein,
Intervention as of Right is warranted and should be permitted pursuant to Federal Rule Civil
Procedure 24(a)(2), or in the alternative, Permissive Intervention under Federal Rule of Civil
Procedure 24(b)(1)(B) on similar grounds, as to Department of Justice’s violation of the Freedom

of Information Act (“FOIA”), 5 U.S.C. § 552, as amended.

Moreover, the Movant’s specific interest in this action will not be adequately represented by the
existing parties. Although the federal government (i.e., U.S. Department of Justice, of the Office of
Policy Information), would likely to defend the challenged FOIA exemption(s), its particular interest
in doing so is necessarily broad. Intervention required if “the government's and the intervenes
interest may diverge during the course of litigation or if the interveners’ individual interest in the

matter are narrower than those of the government under FOIA, as amended.

Therefore, the issue for the Court to resolve in this case of “Complaint in Intervention” by the
Leonard W. Houston, Sr., Proposed Intervenor-Plaintiff, is whether the Defendant, United States
Department of Justice, by its Office of Information Policy (OIP) improperly withheld requested
documents from the Movant, Leonard W. Houston, Sr., pursuant to their claimed of statutory

Exemptions, in response to FOIA Request submitted by said Movant.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 14 of 120

ARGUMENT
POINT I

Movant, Leonard W. Houston, Sr., is entitled to “Intervene As of Right”
pursuant to Federal Rules of Civil Procedure 24 (a)(2), as the existing
parties may not adequately represent said Intervenor-Plaintiff interests.

 

Movant, Leonard W. Houston, Sr., can satisfy Rule 24(a)(2)inadequate representation requirements
by showing merely that representation of his interests “may be inadequate” and “the burden of
making this showing should be treated as minimal.” United Guaranty Residential Insurance Co. v.
Philadelphia Sav. Fund, 819 F.2d 473, 475 (4° Cir. 1987)(quoting Trbovich v. United Mine Workers
of America, 404 U.S. 528, 538 n.10, 92S. Ct. 630, 636 n.10 (1972). FRCP 24(a). See also
Inre Sierra Club, 945 F.2d 776, 779-80 (4" Gin 1991) This Court has held that Rule 24
“underscores both the burden of those opposing intervention to show the adequacy of the existing
representation and the need for a liberal application in favor of pemmitting intervention.”

Nuesse v. Camp, 385 F.2d 694, 702 (D.C. Cir. 1967). See also the case, Smuck v. Hobson,
408 F.2d 175, 181 (D.C. Cir. 1969)

Although the Defendant and movants “may share some objectives” with respect to said matter,
that does not mean the Defendant’s interests and movement’s are identical or that their approaches
to litigation would be the same.

Consequently, even if the Defendant vigorously perform their duty to represent its citizenry,
representation of Movant’s distinct interest may still be inadequate, because the Defendant must
balance the competing interests presented by the proposed intervenors as well as those individuals
or entities like the Plaintiff, who oppose it. John Doe, 256 F.3d at 380-81.

Movant meet the standards for intervention as of right, and his motion should be granted.

-4-
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 15 of 120
POINT U
Alternatively, this Court can clearly exercise its statutory discretion and grant

“Permissive Intervention” pursuant to Federal Rules of Civil Procedure 24(b)(1)(B),
as this suite under FOIA, § 552 as amended, have a common question of law and fact.

 

Even if this Court should determine that Movant, Leonard W. Houston, Sr., do not satisfy the
requirements for intervention of right, it should grant permissive intervention under Rule 24(b)(B),
which permit’s intervention on timely motion when a person “has a claim or defense that shares with
the main action a common question of law or fact. As amply stated in the correspondence to the
Attorneys of Record for the Plaintiff, Electronic Privacy Information Center (“EPIC”), and the
Defendant, United States Department of Justice (“DOS”), dated May 17, 2019, said FOIA claim and
defenses shares common factual and legal questions with the main action. Also, intervention will not
“unduly delay or prejudice the adjudication of the original parties nights.” Fed. R. Civ. P. 24(b)(3).

Accordingly, intervention pursuant to Rule 24 of the Federal Rules of Civil Procedure should be
granted in this proceedings as party plaintiff. Moreover, the Movant, Leonard W. Houston, Sr.,
anticipated that FOIA defenses raise common issues of law and fact, and intervention will not unduly
delay the proceedings or prejudice the original parties.* NAACP v. New York, 413 U.S. 345, 365-55,

93 S.Ct. 2591, 2602-03 (1973)*, Roeder v. Islanic Republic of Iran, 333 F.3d 228, 233.

 

3

So as not to delay the proceedings or prejudice the original parties and to ensure the earliest opportunity to participate im this
case. Movant, Leonard W. Houston filed his FOIA Request on April 5, 2019, which wa marked submitted by U.S. Department
of Justice, Office of Information Policy on April 12, 2019, whereas the Plaintiffs Complaint in the entitled action under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for injunctive and other appropriate relief to secure release of agency
records requested, was filed on March 22, 2019 (ECF Document No.1), which any motion by the parties for Summary
Judgment has not been granted and/or entered to disposed of this case as Final. I have provided the parties with notice of my
specific interest in this action. In the interim, this Court has entered an Order of Consolidation of this Case No. 19-cv-00810
with the Case No. 19-cv-009f7, on consent, dated April 22, 2019 (Case 1:19-cv-00810-RBW [ECF Document No. 33] -
ORDERED that, to the extent that the plaintiffs in the above-captioned matters are seeking the release of the Special Counsel
Mueller’s report regarding the investigation into Russian interference in the 2016 United States presidential election, Case No.
19-cv-810, is CONSOLIDATED with Case No. 19-cv-857.

4

“Whether intervention be claimed of right or as permissive . . . apparent, from the initial words of both Rule 24(a)
and Rule 24(b), that the application must be timely,” If it is untimely intervention must be de Although the point
to which the suit has progressed is one factor . . . it is not solely dispositive. Timeliness is to be determined from all
the circumstances.”

5-
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 16 of 120

Further, because the Movant, Leonard W. Houston, Sr., satisfies the threshold requirements

for permissive intervention, Rule 24(b) of the Federal Rules of Civil Procedure, so long as (1) its

motion is timely; (2) it has a claim or defense that shares a common question of law or fact

with the main action; and (3) its intervention will not cause undue delay or prejudice the rights of

the original parties, and therefore, authorizes the Court, in its discretion, to permit intervention.

Chiles v Thorburgh, 865 F.2d 1197 at 1213, and doing so would aid in the fair, efficient

adjudication of the issues (7.e. FOIA § 552, as amended) before the Court of said Movant's case

for intervention as a party-plaintiff under Rule 24(b) of the Federal Rules of Civil Procedure.
Here, at all events heretofore stated above and the factors presented, it is clear that the Court

herein, should grant said Movant with leave to intervene as of right, or in the alternative

permissive intervention in this matter. Smoke v. Norton, 252 F. 3d 468, 470 (D.C. Cir. 2001)

Moreover, in accordance with this Court’s Order the “Joint Status Report” of the Plaintiff,
Electronic Privacy Information Center, and the Defendant, United States Department of Justice,
therein duly filed and dated June 17, 2019, stating how the case shall proceed and inter alia,
the Position of said Defendant, and the position of said Plaintiff with a proposed schedule
consistent with this Court’s practice, applicable in this action under this Court’s ordered

consolidated case —Civil Action No. 19-cv-810 (RBW). Attachment Exhibit C.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 17 of 120

POINT OI

A party seeking to intervene need not demonstrate that
he has standing under Federal Rules of Civil Procedure 24

 

As held in the case- Dillard v. Chilton Cty. Comm’n, 495 F.3d 1324, 1336 (11" Cir. 2007),
“[A] party seeking to intervene need not demonstrate that he has standing. . . as long as there
exists a justiciable case or controversy between the parties already in the lawsuit. [{] However,
when the original parties have settled the claims between them, and the intervenor wishes to
change the settlement, we have required the intervenor to have independent standing .. .
Generally, an intervenor must be the only party litigating a case.”

Thus, the Movant’s further contends, and hereby asserts, that its motion also meets the
requirement that a putative intervener have claim or defense that shares a common question. of
law or fact with the main action Fed. R. Civ. P. 24(b)(1)(B). Also, ruling that a motion to
intervene was timely when it was filed seven months after filing of complaint and three months
after filing of motion to dismiss. Jd. Chiles, 720 at 1213; Georgia v. U.S. Army Corps of

Engineers, 302 F.3d 1242 at 1259 (permitting intervention six months after filing of complaint).

The Defendant, United States Department of Justice, has failed to establish that it properly
withheld documents of the claimed FOLIA Exemptions in the absent of “Vaughn Index” that requires

segregability, being an issue of the withheld information.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 18 of 120

Further, upon relying on the Supreme Court’s ruling in Milner v. Department of the Navy that the
FOIA’s exemptions are “exclusive and must be narrowly construed,” 562 U.S. 565 (2011)
(quoting EPA v. Mink, 410 U.S. 73, 79 (1973) and FBI v. Abramson, 456 U.S. 615, 630 (1982),
the D.C. Circuit mules that “non-responsive redactions . . . find no home in FOJA’s scheme.” AILA,
830 F.3d at 677. “Rather,” the court declared, “once an agency identifies a record it deems
responsive to an FOIA request, the statute compels disclosure of the responsive record—e., as a

unit—except insofar as the agency may redact information falling within a statutory exemption.” id.
CONCLUSION

Thus, for all the foregoing reasons, the Movant respectfully requests the Court grant its entitled
motion and permit it to intervene as a party plaintiff pursuant to Rule 24 of the Federal Rules of
Civil Procedure in said entitled proceedings therein filed under the Freedom of Information Act

(“FOIA”), 5 U.S.C. 552, as amended.

Dated: July 15, 2019

WZ} bint

 

Lx ~£
LEONARD L iL tole SR., pro-se

Movant-Proposed Inventor-Plaintiff
48 Deer Court Drive

Middletown, NY 10940-6867
Telephone No. (845) 343-8923
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 19 of 120

THE UNITED STATES DISTRICT COURT

 

DISTRICT OF COLUMBIA
)
ELECTRONIC PRIVACY INFORMATION _ )
CENTER, )
Plaintiff, )
)
LEONARD W. HOUSTON, SR., ) Civil Action No. 19-cv-00810 (RBW)

)

Proposed Intervenor-Plaintiff, ) COMPLAINT IN INTERVENTION
)
v. )
)
UNITED STATES DEPARTMENT OF )
JUSTICE, )
)
Defendant. )
)

 

Leonard W. Houston, Sr., pro-se, intervening plaintiff hereinafter called “Intervenor” and for
his Complaint pursuant to Rule 24 of Federal Rules of Civil Procedure, in intervention, alleges:
INTRODUCTION AND NATURE OF THE ACTION
1. This is an action under the Freedom of Information Act (“FOIA”) 5 U.S.C. §552, for
injunctive and other appropriate relief to secure the release of agency records requested by
Intervenor-Plaintiff, Leonard W. Houston, Sr., (“Houston”) from Defendant, United States

Department of Justice (“DOJ”) via to the Department of Justice’s Office of Information Policy.

 

1On April 22, 2019, this Court Honorable WALTON, Judge) ordered this Case No. 19-cv-810 (RBW)
be CONSOLIDATED with Case No. 19-cv-957(RBW). It was further Ordered that the parties make all future filings
in Case No. 19-cv-810. Intervenor-Plaintiff herein, do not seek intervention in said Case No. 19-cv-957.

2

In 2016, Congress passed the Freedom of Information Improvement Act of 2016 (the “FOIA Improvement Act”),
which amended FOIA (See, Pub. L. No. 114-185, 130 Stat. 518, and codified at U.S.C. § 552 (2016), which amended
5 US.C.§ 552, enacted on June 30, 2016). A letter dated April 19, 2017 by the U.S. Department of Justice-Office of
Legislative Affairs address to Congress Member of the Committee on the Judiciary as to the concerns of the
implementation of the FOLA Improvement Act of 2016 and OIP’s role in FOLA matters, if (OIP’s) and if guidance was
thoughtfully crafted to embrace the presumption of openness in processing those records. to ensure that requesters have
efficient access to records that they seek. Annexed copy as Exhibit BH.

Intervenor-Plaintiffs Complaint Page 1 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 20 of 120

A. INTERVENTOR-PLAINTIFF’S COMPLAINT
2. Intervenor-Plaintiff, Leonard W. Houston, Sr., submitted a written Freedom Of

Information Act request to the Defendant, United States Department of Justice which was via to
its component Agency- Information Office Policy,’ and upon said receipt was marked submitted-
April 12, 2019, and assigned a FOIA Tracking No.: DOJ-2019-0038(OIP), seeking documents
relating to categories of records to the Special counsel’s investigation into Russian interference in
the 2016 Presidential Election and other related matters. Defendant, Department of Justice failed
to produced in whole or in part responsive documents in response to the FOIA request, and thus

withheld documents pursuant to asserted claim Exemptions of the FOIA,

3. The public at large, has a right to know the full scope of Russian interference in the 2016
Presidential Election, and among other things, whether the President of the United States
(i.e., Donald J. Trump) unlawfully obstructed any investigation into Russian election interference
or such other related matters. As the FOIA Request submitted by Houston for the requested
records and/or documentsthe same are vital to the public’s understanding of these issues and to
the integrity of the political system of this Country. As was held and cited in the case and decision
— Elizabeth Eudey v. Central Intelligence Agency, 478 F. Supp. 1175, 1176 (D. C..D. 1979)

(“even a single document has the potential for contributing to public understanding, ”)

 

3 Freedom of Information Act Request from HOUSTON to Douglas Hibbard, Chief, Initial Request Staff,
Office of Information Policy (OIP), Department of Justice, marked as submitted on April 12, 2019.

Intervenor-Plaintiff's Complaint Page 2 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 21 of 120

B. JURISDICTION AND VENUE
4. This court has subject matter jurisdiction over the interventor-plaintiff action pursuant to
28 U.S.C. § 1331, and 5 U.S.C. § 552, with personal jurisdiction over Defendant, United States

Department of Justice.

5. Venue is proper laid in this district under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

C. PARTIES

6. Intervenor-Plaintiff is a individual, and resides at 148 Deer Court Drive, in the City of

Middletown, County of Orange, the State of New York.

7. Plaintiff, Electronic Privacy Information Center (EPIC), is a nonprofit organization
incorporated in Washington, D.C.., and established in 1994, to focus public attention
on emerging privacy and civil liberties issues. And as central to its mission, is oversight and

analysis of government actives, among other things, being a representative of the news media.

8. Defendant, Department of Justice (DOJ), is a federal agency of the United States
within the meaning of the Freedom of Information Act (FOIA), 5 U.S.C. § 552()(1), and has
possession, custody and control of records and/or documents to which Intervenor-Plaintiff
Leonard W. Houston, Sr., seeks access. Defendant’s (DOJ) principal office are presently located

at 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530-0001.

Intervenor-Plaintiffs Complaint Page 3 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 22 of 120

D. FACTUAL ALLEGATIONS OF INTERVENOR-PLAINTIFF COMPLAINT

9. Plaintiff, Electronic Privacy Information Center, sued United States Department of Justice,
by commencing an action under the Freedom of Information Act (“FOIA), 5 U.S.C. § 552, for
injunctive and other appropriate relief to secure the release of agency records requested by said
Plaintiff from said Defendant.

10. Further, Plaintiff challenges the failure of the Defendant to disclose non-exempt records in
response to ther request concerning the investigation by the Special Counsel, Robert s. Mueller,
into Russian interference in the 2016 United States presidential election and related matters that
arose or may arise directly from the investigation, and any other matters within the scope of 28
C.E.R § 600.4(a) pursuant to the United States Department of Justice, Office of the Attorney
General, as to the appointment of Special Counsel, Order No. 3915 -2017, dated May 17, 2017.

11. At the conclusion of the Special Counsel’s work, as aforested above, he/she shall provide
the Attorney General with a confidential report explaining the prosecution or declination decisions
reached by the Special counsel, which in this case was submitted on March 22, 2019, to Attorney
General, William P. Barr, pursuant to 28 C.F.R. § 600.8(c), the same was not made to the public,

only the redacted report—U.S. Department of Justice, Report On the Investigation Into

 

Russian Interference In The 2016 Presidential Election (Volume I and Volume I) the same
was provided to the public and members of Congress.

12. Plaintiff, Electronic Privacy Information Center, submitted a Freedom of Information Act
request via fax, to the Department of Justice’s Office of Information Policy, to the attention of
Douglas Hibbard, Chief, Initial Request Staff, Office of Information Policy (OIP), dated
November 5, 2019, of which said plaintiff sought fourteen (14) categories of records related to

the Special Counsel’s investigation, as aforestated above.

Intervenor-Plaintiffs Complaint Page 4 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 23 of 120

13. Defendant, Department of Justice failed to make a determination on said Plaintiff s
request within the time period allowed by FOIA, 5 U.S.C. §§ 552(a)(6)(A)(@) and (B)(i), and
thereafter on December 21, 2018, Electronic Privacy Information Center, filed a FOIA Appeal to
the Office of Information Policy(OIP), with respect to its original request and reiterated the
grounds fore expedition.

14. Plaintiff, Electronic Privacy Information Center, thereafter asserted in its complaint,
Count J, Violation of the FOIA: Failure to Comply with Statutory Deadlines; Count II, violation
of the FOIA: Unlawful Denial of Expedited Process; and Count IIT, violation of the FOIA:
Unlawful withholding of Agency records, and thus sought requested relief under the Freedom of
Information Act, 5 U.S.C. § 552, as amended. Annexed copy of Complaint for Injunctive Relief,
dated and filed, March 22, 2019, as Exhibit A.

15. Defendant, Unites States Department of Justice (“DOJ”) filed an answer to said Plaintiff s
Complaint (ECF No.36), correspondingly to numbered paragraphs. Thereby, denying the various
allegations thereof, and further avers that the Plaintiff is not entitled to any relief, and concluding
inter alia, that it denies all allegations in the Complaint not expressly admitted or denied, dated
and filed on April 25, 2019, as Exhibit B.

16. On March 24, 2019, the Attorney General William P. Barr, by his letter as a supplement to
the notification provided on Friday, March 22, 2019, advising his principal conclusions reach by
Special Counsel Robert S. Miller I, and to inform the public about the status of his initial review
of the report [redacted] that he had prepared. Thus, concluding that he observed in his initial
notification, the Special Counsel regulations provided that “the Attorney General may determine
that public release of “notifications to respective Committees” would be in the public interest,”

citing as authority 28 C.F.R. § 600.9(c).

Intervenor-Plaintiff's Complaint Page 5 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 24 of 120

17. Further stated, under the caption of said ietter - “Status of the Department's Review” thai
relevant regulations contemplate that the Special Counsel’s report will be a “confidential report”
to the Attorney General. See Office of Special Counsel, 64 Fed. Reg. 37,038, 37040-41
(July 9, 1999). And that he is mindful of the public interest in this matter. . .

18. On March 27, 2019, the U.S. Department of Justice, the Special Counsel's Office
Sioned their response to Honorable William P. Barr, Attorney General of the United States,
in reference —“Report of the Special Counsel on the Investigation Into Russian Interference
in the 2016 Presidential election and Obstruction of Justice” (March 2019), which stated,
inter alia, “Accordingly, the enclosed documents are in a form that can be released to the public
consistent with legal requirements and Department policies. I am requesting that you provide
these materials to Congress and authorize their public release at this time.”. . . It would also
accord with the standard for public release of notification to Congress cited in your letter...

See 28 C. F. R. § 609%c) (“the Attorney General may determine that public release” of
congressional notification “would be in the public interest,” collectively marked as Exhibit C.

19. That prior to the issuance of said letter, the Office of the Deputy Attorney General,
submitted and filed Order No. 3915-2017, dated May 17, 2017, the Appointment of Special
Counsel to investigate Russian interference with the 2016 Presidential Election and related
Matter, to wit:

(1) any links and/or coordination between the Russian government and individuals
associated with the campaign of President Donald Trump; and

(2) any matters that arose or may arise directly from the investigation; and
(3) any other matters within the scope of 28 C.F. R. § 600.4(c)

Annexed copy of said Order with procedural authorities claimed, as Exhibit D.

Intervenor-Plaintiffs Complaint Page 6 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 25 of 120

20. On April 5, 2019, Interventor, Leonard W. Houston, Sr., duly requested in writing that the
Defendant, United Sates Department of Justice via OAG FIOA Office, Douglas Hibbard, Chief,
Initial Request Staff, being the appropriate officer thereof, to disclose the records, reports and
summaries herein-above mentioned to said Requester FIOA Requester) pursuant to request
under Freedom of Information Act (“FOIA”) [5 U.S.C. § 552, as amended by Public Law No.
104-231, 110 Stat. 3048], And thereby was acknowledged and confirm that said request
submission to the FOIA application, was assigned Tracking Number, DOJ-2019-003927, on
April 12, 2019, being collectively marked as Exhibit E.

21. Defendant, United States Department of Justice maintains certain records consisting of the

following:
(1) documents of any/or coordination between the Russian government
And individuals associated with the campaign of President Donald J. Trump;

(2) documents as to any matters that arose or may had risen directly from the
Investigation in the 2016 presidential election;

(3) documents as to any and all matters within the scope of 28 C.F.R. § 600.4(a)
pursued by the Special Counsel Robert S. Mueller, I, with respect to his
appointment to investigate Russian interference with the 2016 Presidential
election and related matters in accordance with Order No. 3915-2017, issued

and authorized by Rod J. Rosenstein, Acting Attorney General, dated
May 17, 2017.

Annexed copy of Interventor’s mandatory declassification review request (Executor Order 12958
of April 17, 1995 [Federal Register, Vol. 60, No. 76], dated May 8, 2019, and that said his

FOIA Request DOJ-2019-00487, was confirmed as submission on May 17, 2019, which indicated
among other things, under entitled Description “that it is under agency review, and no records

have been released yet,” collectively marked as Exhibit FE.

Intervenor-Plaintiffs Complaint Page 7 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 26 of 120

22. The records herein-above referred to were and are identifiable records within the meaning
of the Freedom of Information Act. The Defendant United States Department of Justice refusal to
disclose the same to Requester was wrongful and without lawful reason or excuse and same
herein, entitled to the relief provided y the Act (See, Bristol-Myers Co. v. Federal Trade Comm.
178 App. De 22, 424 F.2d 935, cert. den, 400 U.S. 824, 27 L. Ed.2d 52, 91 S. Ct. 46)
(“Freedom of Information Act provides that a request for disclosure of agency records should
specify them by reasonable description; but this requirement is not to be used as an excuse for
withholding records by an agency”).

23. Interventor, Leonard W. Houston, Sr., has incurred and will continue to incur expenses
for costs in prosecuting this action under said Act.

24. On May 31, 2019, the Requester [Interventor-Plaintiff] submitted a written Freedom
of Information Act Appeal [Tile 5, United States Code, section 552(a)(6), as amended, by
Public Law No. 104, Stat 3048, as amended, the FOIA Improvement Act of 2016,

Public Law No. 114-185, 130 Stat. 538].

25. Thereby, contending and asserting his statutory appeal of denial of said FOIA request,
dated April 5, 2019, being in part for Records, Reports and Summaries in the possession of the
Office of Attorney General, William P. Barr, Attorney General of the Department of Justice, with
respect to the Special Counsel Investigation into Russian Interference in the 2016 Presidential
Election and related matters within the statutory scope of 28 C.F.R. § 600.4(a) and Section 600.4

through 600.10 of Title 28 of the Code of Federal Regulations . . ., as Exhibit G.

Intervenor-Plaintiffs Complaint Page 8 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 27 of 120

26. In any event, it is clearly apparent that Leonard W. Houston, Sr., Intervenor-Plaintiff
have a direct and substantial interest in the pending FOIA litigation, and proceedings as herein
captioned above (Civil Action No. 19-cv-00810) , and being a FOIA Requestor in said entitled
requests - DOJ-2019-00397, dated April 12, 2019(No records has been released yet- the same
now marked Final Response) and DOJ-2019-004807, dated May 17, 2019 (No records has been
release yet), see Exhibits E and Exhibit F attached herein.

27. Interventor, Leonard W. Houston, Sr., has fully complied with all procedural requirements
of the Freedom of Information Act, as amended, including filing administrative Appeal to the
director thereof, and said interventor herein, and has no further right of review or appeal or other
remedy is available to Interventor-Plaintiff before such agent, United Stated Department of
Justice, Defendant herein. [5 U.S.C 552 (a)(6)(A)Gi)].

E. COUNT I-
INTERVENOR-PLAINTIFF CLAIM
(Violation of FOIA, 5 U.S.C. § 552, as amended, FOIA Improvement Act of 2016 )

28. All of the preceding paragraphs in this “Complaint for Intervention” are incorporated
herein by reference from paragraphs number 1 through paragraphs number 27, as if fully restated.
29. Intervenor-Plaintiff Leonard W. Houston, Sr., contends and hereby asserts under the

Freedom of Information Act [“FOIA”), 5 U.S.C. § 552, as amended,] the denial of said FOIA
request dated April 5, 2019, and by FOIA Improvement Act of 2016,, being in part for Records,
Reports and summaries in the possession of the Office of Attorney General, William P. Barr,

Attorney General of the Department of Justice, Defendant herein, is a violation of said act and

the continuance thereof.

Intervenor-Plaintiff's Complaint Page 9 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 28 of 120

30. The Defendant failed and refused to provide any categorical description of the material
withheld, without providing any exhibits or page reference to allow a court to assess whether the
Intervenor’s claim, in context herein, are meritorious, and thus, a near-verbatim recitation of their
response of the statutory standard exemptions are inadequate.

F. COUNT I

31. All of the preceding paragraphs in this “Complaint for Intervention” are incorporated
herein by reference from paragraph 22 through paragraph number 30, as if fully restated.

32. Defendant, U.S. Department of Justice has failed to render and/or produce a complete
itemized, index inventory of every record or portion thereof, responsive to Requester’s FOIA
written request pursuant to FOIA, which the DOJ improperly asserted to be exempt from
disclosure, and failure to accompanied by a detailed justification statement covering each refusal
to release records or portions thereof in accordance with the approved “Vaughn” indexing
requirement. [See, Vaughn v. Rosen, 157 U.S. App. D.C. 340, 484 F.2d 820 (D. C. Cir.1973),
cert. denied, 416 U.S. 977, 94 S. Ct. 1564, 39 L.Ed.2d 873, Vaughn v. Rosen, 523 F.2d 1136
(D.C. Cir. 1975)]

33. The Defendant, United States Department of Justice via their Office of Information Policy
(OIP) has therefore failed to adequately established that it has complied with the FOJA’s
requirements applicable to their cited Exemptions to the records withheld from disclosure.

34. The FOIA requires federal agencies to disclose upon request, broad classes of agency
records unless the records are covered by the statute’s exemptions. And thus, the defendant
agency has “[the] burden of demonstrating that the withheld documents [requested by the FIOA
requester] are exempt from disclosure.” (See Students Against Genocide v. Dep’t of State,

257 F.3d 828, 833 (D.C. Cir. 2001)

Intervenor-Plaintiffs Complaint Page 10 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 29 of 120

35. The Defendant has failed to demonstrate that each document that falls within the class
requested either has been produced . . . or is wholly [or partly,] exempt [from disclosure].
Id. Students Against Genocide at 833 (quoting Goland v. Cent Intelligence Agency,

607 F.2d 339, 352 (D.C. Cir 1978).

36. The Defendant has not meet its statutory burden of showing that the withheld documents
were actually of such character as to fit one or more of the [FOIA’s] exemptions.

37. That the FOIA exemption nevertheless requires an agency to provide “a relatively detailed
justification” for the application of FOIA exemptions, thus Defendant has therefore, failed to
established that it has complied fully with the FOIA’s requirements.

38. Here, said defendant has not described each chunk of redacted text individually, but in
stead has grouped it into a descriptive category, Which the redacted material did not suffices to
show that the information withheld falls within the relevant category and hence is truly exempt

from disclosure.
G. COUNT UI

39. All of the preceding paragraphs in this Complaint for Intervention are incorporated herein
by reference from paragraphs number 31 through paragraphs number 38, as if fully restated.

AO. The Defendant, United States Department of Justice, failed in compliance as to the
segregability of the withhold information as to definable records, etc., as requested by the
Intervenor, Leonard W. Houston, Sr., in his written request submitted under the Freedom of
Information Act (5 U.S.C. § 552) as amended.

41. Further, the segregation of any of the redacted information from information may be
disclosed is possible. (See Sussman vy. U.S. Marshals Serv., 494 F.3d 1106, 1116 (D.C. Cir. 2007)
(stating “a district court must make specific findings of segregability regarding the documents to

be withheld, “before approving the application of a FIOA exemption.”’)

Intervenor-Plaintiffs Complaint Page 11 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 30 of 120

H. COUNT IV

42. All of the preceding paragraphs in this Complaint for Intervention” are incorporated
herein by reference from Paragraphs number 39 through paragrphs number 41, as fully restated.

43. Defendant, United States Department of Justice has failed to meet the “foreseeable harm”
standard pursuant to and codified in the FOIA Improvement Act of 2016, which requires an
agency must release a record-even if it falls within a FOIA exemption-if releasing the record
would not reasonably harm an exemption-protected interest, and if the law does not prohibit the
disclosure.

44. As the clear purpose of the FOIA Improvement Act of 2016, and its passing was to
establish a “presumption of openness,” and its passing was based on the recognition that
“from the beginning, agencies have taken advantage of exemptions to withhold any information
that might technically fit. [See, 162 Cong. Rec. H3714-01, H3717162 (2016)]*

45. Defendant, Department of Justice did not make an effort to comply with the letter of the
law, nor have they complied with the spirit of the law in this case for Intevenor’s intervention.

46. Here, applying the standard to the Intervenor’s case, it is contended and hereby asserted
by said intervenor, that without the Defendant’s supporting Vaughn indexes, they fall far short of

what is clearly required under the FOIA Improvement Act of 2016.

 

“To that end, Congress sought to require an agency to “first determine whether [i] could reasonable
foresee an actual harm” before the agency claims an exemption. id. Furthermore, an inquiry into whether an
agency has reasonably foreseen a specific, identifiable harm that would be caused by a disclosure would require the
ability to articulate both the nature of the harm and the link between the specified harm and specific information
contained in the material withheld.” H.R. REP. No. 114-391, at 9 (2016.)

Intervenor-Plaintiffs Complaint Page 12 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 31 of 120

PRAYER FOR RELIEF
WHEREFORE, the Intervenor prays:

1. For preliminary and final injunction prohibiting Defendant, United States Department of
Justice and its Office of Information Policy (OIP) prohibiting defendant from withoholding from
said Inventor-Plaintiff the records herein referred to and described.

2. For preliminary and final injunction directing Defendant to make such records available
(unredacted] to Interventor, and permit the inspection of the full “Report On The Investigation
Into Russian Interference In The 2016 Presidential Election” as prepared by Special Counsel,
Robert S. Mueller, II, submitted pursuant to 28 C.F.R § 6008(c), March 2019, and copies of
Summaries thereof, in the possession of the Office of Attorney General, William P. Bar, Attorney
General, of the United States. [5 U.S.C. § 552(a)(2)(A)]

3. Order Defendant, United States Department of Justice to conduct a search for any and
all records responsive to Intervenor-Plaintiff s FOLIA request and demonstrate that it employed
search methods reasonably likely to lead to the discovery of records responsive to said intervenor-
plaintiffs FOIA request.

4. Order Defendant, United States Department of Justice to produce, by a date certain,
any and all non-exempt records to Intervenor-Plaintiff s FOIA request and a Vaughn index of any
responsive records withheld under statutory claim exemption.

5. Enjoin Defendant, United States Department of Justice via Office of Information Policy
(“OIP”) from continuing to withheld any and all non-exempt records responsive to Intervenor-

Plaintiff s FOIA request.

Intervenor-Plaintiffs Complaint Page 13 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 32 of 120

6. For Interventor’s cost and disbursements reasonably incurred in prosecuting this action,
and for such other and further relief as to the Court may seem proper. [As in addition to request
for equitable relief, in the form of injunction, the Freedom of Information Act (FOIA), provides
for allowance of attorney’s fees to a successful plaintiff. [5 U.S.C. § 552(a)(4)and (5)]; and grant

Intervenor-Plaintiff such other and further relief as the Court deems just and proper.

Dated: June 15, 2019

Jf,
i Oa Lhe L&K

LEONARD W. HOUSTON, SR., pro-se
Proposed Interventor-Plaintiff

148 Deer Court Drive

Middletown, NY 10940-6867

Telephone No. (845) 343-8923

Intervenor-Plaintiffs Complaint Page 14 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 33 of 120

ATTACHMENTS TO INTERVENOR-PLAINTIFF COMPLAINT
Intervenor-Plaintiff incorporates by reference the attached Exhibits
with the same force and effect as if herein set forth.

EXHIBIT A: Complaint For Injunctive Relief (Freedom of Information Act, 5 U.S.C.§ 552)
ELECTRONIC PRIVACY INFORMATION CENTER, Plaintiff
March 22, 2019 (Civil Action No. 19-cv-00810)

EXHIBIT B: Answer to Plaintiff Complaint
UNITED STATES DEPARTMENT OF JUSTICE, Defendant
April 25, 2019 (Civil Action No. 19-cv-00810)

EXHIBIT C: Supplement summary of principal conclusion reach by Special Counsel
THE ATTORNEY GENERAL - Hon. William P. Barr
March 24, 2019

Response letter to Attorney General .William P. Barr’s letter of March 24, 2019
U.S. DEPARTMENT OF JUSTICE - THE SPECIAL COUNSEL’S OFFICE
March 27, 2019

EXHOUBIT D: Order No. 3915-2017 - Appointment of Special Counsel to investigate Russian
interference with the 2016 Presidential Election and Related matters
OFFICE OF THE DEPUTY ATTORNEY GENERAL
May 17, 2017

EXHIBIT E: Request under Freedom of Information Act (“FOIA:) 5 U.S.C. § 552, as amended
LEONARD W. HOUSTON, SR., FOIA Requester, to
OAG FOIA Office, Office of Information Policy (OIP)
April 5, 2019 (Assigned Tracking Number: DOJ-2019-003927, April 12, 2019)

Response to Requester’s Freedom of Information Act (FOJA) request
U.S. DEPARTMENT OF JUSTICE - OFFICE OF INFORMATION POLICY
May 7, 2019 (Final Response - SCO Report (5.7.19)

EXHIBIT F: Mandatory Declassification Review Request- Executive Order 12958 of
April 17, 1995 [Federal Register, Volume 60, No. 76]
LEONARD W. HOUSTON, SR. (Re; DOJ-2019-0038(OIP)
May 8, 2019 (Assigned Tracking No. DOJ-2019-004807, May 21, 2019)

Intervenor-Plaintiffs Complaint Page 15 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 34 of 120

EXHIBIT G: Freedom of Information Act Appeal, 5 U.S.C. § 552(a)(6), as to
FOIA Request - DOJ 2019-0038, submitted 04/12/2019
LEONARD W. HOUSTON, SR., FOIA Requester
May 20, 2019

EXHIBIT H: Response to a Member of Congress, the Senate Judiciary Committee concerning
the implementation of the “FOIA Improvement Act of 2016” and OIP’s role in
FOIA matters and its responsibility for encouraging government-wide compliance.
U.S. DEPARTMENT OF JUSTICE
OFFICE OF LEGISLATIVE AFFAIRS
Office of the Assistant Attorney General
Samuel R. Ramer, Acting Assistant Attorney General
April 19, 2017

Intervenor-Plaintiff's Complaint Page 16 of 16
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 35 of 120

CERTIFICATE OF SERVICE

I hereby certify that on July 15, 2019, I filed the foregoing with the Clerk of Court, which

will then send a notification of such filing to Counsels of Record.
I further certify that I served paper copies of the foregoing documents on the following

parties or their Counsel of Record by United States Postal Service - Certificate of Mailing, as

per attached said certificate:

Alan Jay Butler

Marc Rotenberg

John L. Davisson

Attorneys for Plaintiff

ELECTRONIC PRIVACY INFORMATION CENTER
1718 Connecticut Avenue, NW, Suite 200

Washington, D.C. 20009

Courtney Danielle Enlow

Elizabeth J. Shapiro

U.S. Attorneys for De;endant

UNITED STATES 1: PARTMENT OF JUSTICE
Civil Division, Federal Programs Branch

1100 L Street, NW

Washington, D.C. 20005

 

 

 

Ba UNITED STATES _ Certificate O!
POSTAL SERVICE; Mailine 5

This Certific cate of Mailing provides evidence that mail has been presented to USPS® for mailing. Z> =
| This form may be used for domestic and international mail a = ln é
| Fem) RONARD W. HOUSTON, SR. oz g
£5 a SE
148 Deer Court Drive Baio" 5 at

cay
Middletown, NY 10940-6867 er te

mas 5

 

 

 

 

7: Alan Jay Butler, Attorney

Marc Rotenberg, Attorney
John L-Davison, Attorney

ELECTRONIC PRIVACY INFORMATION CENTER NY

4718 Connecticut Avenue, Suite 200

 

UenreD cre
POFALIENVices
7006

ASfashingrom DE: S009
PS Form 3817, April 2007 PSN 7530-02-000-9065

I(a)
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 36 of 120

CERTIFICATE OF SERVICE

_ [hereby certify that on July 15, 2019, I filed the foregoing with the Clerk of Court, which

will then send a notification of such filing to Counsels of Record.

I further certify that I served paper copies of the foregoing documents on the following

parties or their Counsel of Record by United States Postal Service - Certificate of Mailing, as

per attached said certificate:

Alan Jay Butler

Marc Rotenberg

John L. Davisson

Attorneys for Plaintiff

ELECTRONIC PRIVACY INFORMATION CENTER
1718 Connecticut Avenue, NW, Suite 200

Washington, D.C. 20009

Courtney Danielle Enlow

Elizabeth J. Shapiro °

U.S. Attorneys for Defendant

UNITED STATES DEPARTMENT OF JUSTICE

Civil Division, Federal Programs Branch
1100 L Street, NW

Washington, D.C. 20005

ga MTEDSTATES. —_Ceortfigg |
POSTAL SERVICE; Mi

| This Certificate of Mailing provides evidence that mail has been presented to USPS® fo
This form may be used for domestic and international mail.

From: [FONARD W. HOUSTON, SR.
148 Deer Court Drive = oar
Middletown, NY 10940-6867 / 8 ,

Nt

{ a 4 5
404E105308-41

POSTAGE PAID
sPEFOWN, NY
4
J

ap40

ie

IDB
415

SUE WS
$

 

To: Courtney Danielle, U.S. Attorney
—Elizabeth J. Shapiro, U-S. Attorney

 

Civil Division, Federal Programs Branch
—TI0U L street, N.W.
Washington, D.C. 20005

vearPsevicte
1006

Fi

PS Form 3817, April 2007 PSN 7530-02-000-9065

1(b)
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 37 of 120

NAMES OF OTHER PERSONS TO BE SERVED

Civil Action No. 19-cv-00957 - CONSOLIDATED
Pursuant to District Court of District of Columbia, Rule 7(k), the following is a list of the
names and addresses of all attorneys to be notified by the Clerk of Court of the Entry of this
Proposed Order:

Joshua Hart Burday

Matthew Topic

LOEVY & LOEVY

Attorneys for Plaintiffs

JASON LEOPOLD

BUZZFEED INC

311 N. Aberdeen Street, Third Floor
Chicago, IL 60607

Courtney Danielle Enlow

Elizabeth J. Shapiro

U.S. Attorneys for Defendant

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch

1100 L Street, NW

Washington, D.C. 20005

Courtney Danielle Enlow

U.S. Attorney for Defendants

DOJ OFFICE OF ATTORNEY GENERAL

DOJ OFFICE DEPUTY ATTORNEY GENERAL
DOJ OFFICE OF SPECIAL COUNSEL

U.S. DEPARTMENT OF JUSTICE

Civil Division, Federal Programs Branch

1100 L street, NW
Respéctfally wae
(es iy at if, iY LOG

Washington, D.C. 20005
LEONARD W. HOUSTON, SR., pro-se
Movant
148 Deer court Drive, Bldg. 4
Middletown, NY 10940-6867
Telephone No. (845) 343-8923
lenny. houston@yahoo.com

-2-
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 38 of 120

ATTACHMENT

EXHIBIT A
Case eT Ty Oe adeib EM cunt TL Hiad Ba SdAS 1e/0e Co be ge 39 of 120

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ELECTRONIC PRIVACY INFORMATION CENTER
1718 Connecticut Avenue, N.W.

Suite 200

Washington, D.C. 20009

Plaintiff,
V.

UNITED STATES DEPARTMENT OF JUSTICE
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20230

Defendant.

 

 

Civ. Action No. 19-810

COMPLAINT FOR INJUNCTIVE RELIEF

1. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for

injunctive and other appropriate relief to secure the release of agency records requested by

Plaintiff Electronic Privacy Information Center (“EPIC”) from Defendant United States

Department of Justice (“DOS”).

2. EPIC challenges the failure of the DOJ to disclose non-exempt records in response to

EPIC’s FOIA request concerning the investigation by Special Counsel Robert S. Mueller into

Russian interference in the 2016 United States presidential election.’

 

1 See Ex. 1, US. Dep't of Justice, Office of the Deputy Att’y Gen., Order No. 3915-2017,
Appointment of Special Counsel to Investigate Russian Interference with the 2016 Presidential
Election and Related Matters { (a) (May 17, 2017), https://www justice. gov/opa/press-

release/file/96723 1/download.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 40 of 120
Case 1:19-cv-00810 Document1 Filed 03/22/19 Page 2 of 23

3. Prompt disclosure of the requested records, which are of overwhelming public interest,’
is mandated by the FOIA.

4. The public has a right to know the full scope of Russian interference in the 2016 United
States presidential election and whether the President of the United States played any role in
such interference. The public also has a right to know whether the President unlawfully
obstructed any investigation into Russian election interference or related matters. The requested
records are vital to the public’s understanding of these issues and to the integrity of the political

system of the United States.

Jurisdiction and Venue

5. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331, 5
U.S.C. § 552(a)(4)(B), and 5 U.S.C. § 552(a)(6)(C)G). This Court has personal jurisdiction over
Defendant DOJ.

6. Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

Parties
7, Plaintiff EPIC is a nonprofit organization incorporated in Washington, D.C. and
established in 1994 to focus public attention on emerging privacy and civil liberties issues.
Central to EPIC’s mission is oversight and analysis of government activities.
8. EPIC is a membership organization.> EPIC’s members include distinguished experts in

law, technology, and public policy.‘

 

2 Jennifer Agiesta, CNN Poll: Almost Everyone Wants a Public Report on Mueller’s Findings,
CNN (Feb. 7, 2019), https:/Avww.cnn.com/2019/02/07/politics/enn-poll-russia-mueller-report-
release/index.html.

3 EPIC, Bylaws of the Electronic Privacy Information Center §§ 2.02, 5.01 (as amended Jan. 26,
2018).

4 Id. § 5.01.
Case 1:19-cv-00810-RBW Document 148 | Fil
Case 1:19-cv-00810 Document1 Filed nai iie Page sot 58 ge 41 of 120

9. EPIC maintains one of the most popular privacy websites in the world, epic.org, which
provides EPIC’s members, policymakers, and the public with access to current information about
emerging privacy and civil liberties issues. EPIC also disseminates information to the public
through the EPIC Alert’ and through various news organizations.® EPIC is a representative of the
news media. EPIC v. DOD, 241 F. Supp. 245, 11 (D.D.C. 2003).

10. In 2017, following reports of Russian interference in the 2016 U.S. presidential election,
EPIC launched the Democracy and Cybersecurity Project.” EPIC’s Project is focused on
preserving and promoting democratic institutions. EPIC has brought numerous FOIA requests
and lawsuits as part of the Democracy and Cybersecurity Project. In EPIC v. FBI EPIC
obtained records revealing the FBI’s failure to follow its own victim notification procedures in
response to Russian cyberattacks against U.S. officials and U.S. political organizations.’ In EPIC
v. DHS," EPIC obtained records detailing the Department of Homeland Security's response to
Russian cyberattacks on election infrastructure.!! In EPIC v. ODNI,” EPIC brought suit to obtain
the full Intelligence Community Assessment of Russian interference in the 2016 election. And

in EPIC v. IRS“ and EPIC v. IRS I EPIC brought suit to obtain certain of President Trump’s

 

5 EPIC, EPIC Alert (Mar. 5, 2019), https://epic.org/alert/.

6 EPIC, EPIC in the News (Mar. 5, 2019), https://epic.org/news/.

7 EPIC, Democracy and Cybersecurity: Preserving Democratic Institutions (Feb. 4, 2019),
https: //epic.org/democracy/.

8 No. 1:17-CV-00121 (TNM), 2018 WL 2324084 (D.D.C. May 22, 2018).

9 EPIC, EPIC v. FBI (Russian Hacking) (Feb. 28, 2019), https://epic.org/foia/fbi/russian-
hacking/.

10 No. 17-2047 (D.D.C. filed Oct. 4, 2017).

11 EPIC, EPIC v. DHS (Jan. 31, 2019), https://epic.org/foia/dhs/cybersecurity/russian-
interference/default.html.

12 281 F. Supp. 3d 203 (D.D.C. 2017).

13 EPIC, EPIC v. ODNI (Russian Hacking) (Feb. 28, 2019), https://www.epic.org/foia/odni/
russian-hacking/.

14.910 F.3d 1232 (D.C. Cir. 2018).

15 No. 18-902 (D.D.C. filed Apr. 17, 2018).

Uo
Case. 1:29; 4¥ OBE BBE, DOHIE TE RA let 94/20 (ane 42 of 120

individual and business tax records to determine the scope of the President’s Russian financial

entanglements. 1
1l. Defendant DOJ is a federal agency within the meaning of the FOIA. 5 U.S.C. § 552()(1).

Defendant DOJ is headquartered in Washington, D.C.

Facts
12. EPIC’s FOIA request, and the Special Counsel investigation to which it pertains, arise
out of the Russian government’s coordinated campaign to interfere with the 2016 U.S.

presidential election.

Russian Interference in the 2016 U.S. Presidential Election
ye 13. In 2016, the Russian government carried out a multi-pronged attack on the U.S.
presidential election to destabilize U.S. democratic institutions and to aid the candidacy of
Donald J. Tramp. As explained in the declassified 2017 Intelligence Community Assessment
(“ICA”) on Russian election interference:

We assess with high confidence that Russian President Vladimir Putin ordered an
influence campaign in 2016 aimed at the US presidential election, the consistent
goals of which were to undermine public faith in the US democratic process,
denigrate Secretary Clinton, and harm her electability and potential presidency. We
further assess Putin and the Russian Government developed a clear preference for
President-elect Trump. When it appeared to Moscow that Secretary Clinton was
likely to win the election, the Russian influence campaign then focused on
undermining her expected presidency.

We also assess Putin and the Russian Government aspired to help President-elect
Trump’s election chances when possible by discrediting Secretary Clinton and
publicly contrasting her unfavorably to him.’”

 

16 EPIC, EPIC v. IRS (Feb. 4, 2019), https://epic.org/foia/irs/trump-taxes/; EPIC, EPIC v. IRS IT
(Mar. 18, 2019), https://epic.org/foia/irs/trump-taxes-11/.

/ "7 Office of the Dir. of Nat’l Intelligence, [CA 2017-01D, Intelligence Community Assessment:
Assessing Russian Activities and Intentions in Recent US Elections | (Jan. 6, 2017),
https://www.dni.gov/files/documents/ICA_2017_01.pdf.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 page 43 of 120
Case 1:19-cv-00810 Document 1 Filed 03/22/19 Page 5 of 2

14. The ICA—along with the reports, investigations, and prosecutions that have ensued—
establishes that Russia interfered with the 2016 election on at least four fronts.

15, First, “Russia’s intelligence services conducted cyber operations against targets
associated with the 2016 US presidential election, including targets associated with both major
US political parties.”!® These operations included the “exfiltrat{ion of] large volumes of data”
from the Democratic National Committee (“DNC”) and “the compromise of the personal e-mail
accounts of Democratic Party officials and political figures.”

16. Second, Russian intelligence services “used the Guccifer 2.0 persona, DCLeaks.com, and
WikiLeaks to release US victim data obtained in cyber operations publicly and in exclusives to
media outlets.”2° These disclosures included data extracted by Russian intelligence from DNC
networks.?! Subsequent investigation has also revealed that senior Trump campaign officials
engaged in multiple meetings with Russian intermediaries offering to provide “dirt” on Hillary
Clinton, including “thousands of emails” obtained by Russia.”

17. Third, “Russian intelligence accessed elements of multiple state or local electoral boards”

in an ongoing effort to assess “US electoral processes and related technology and equipment.”

 

18 Office of the Dir. of Nat’ Intelligence, supra note 17, at 2.

19 Id.

20 Office of the Dir. of Nat’l Intelligence, supra note 17, at 2-3.

21 Td. at 3.

22 Statement of the Offense at 4 14, United States v. Papadopoulos, No. 17-182 (D.D.C. Oct. 5,

2017) (“The Professor told defendant PAPADOPOULOS . . . that “They [the Russians] have dirt

on her’; ‘the Russians had emails of Clinton’; “they have thousands of emails.’”); see also House

Permanent Select Committee on Intelligence, Status of the Russia Investigation (Minority

Report) (Mar. 13, 2018), https: //democrats-intelligence. house. gov/uploadedfiles/final_-
_minority’ status_of_the_russia_investigation_with_appendices.pdf (noting that the “stated

purpose” of “the June 9, 2016 Trump Tower meeting with Russian emissaries” was to “provide

damaging information on Hillary Clinton”).

23 Office of the Dir. of Nat’] Intelligence, supra note 17, at 3.
Case 1:19-cv-00810-RBW D |
Case 1:19-cv-00810 you cunt dS s/53178 13/04 Or se ge 44 of 120

18. Fourth, “Russia’s state-run propaganda machine—comprised of its domestic media
apparatus, outlets targeting global audiences such as RT and Sputnik, and a network of quasi-
government trolls—contributed to the influence campaign by serving as a platform for Kremlin
messaging to Russian and international audiences.””* As part of this propaganda push, the
Russian government spent millions of dollars and employed hundreds of people to flood
Facebook and Twitter with fraudulent users, posts, articles, groups, and targeted
advertisements.?°

19. Inthe two years since the Intelligence Community Assessment was published, the ICA’s
findings have been repeatedly confirmed by federal inquiries”® and investigative reporting.” The
Senate Intelligence Committee, after an “‘an in-depth review” of the ICA and associated
intelligence, determined that “the conclusions of the ICA are sound” and noted “that collection

and analysis subsequent to the [CA's publication continue to reinforce its assessments.”

 

24 Office of the Dir. of Nat’l Intelligence, supra note 17, at 3-4.

25 Indictment at FJ 3-6, 10, United States v. Internet Res. Agency, No. 18-32 (D.D.C. Feb. 16,
2018); see also Statement from EPIC to U.S. Senate Select Comm. on Intelligence (Sep. 4,
2018), https://epic.org/testimony/congress/EPIC-SSCI-ForeignSocialMedia-Sept2018.pdf
(calling for greater transparency concerning Russian manipulation of news and information on
social networks during and after the 2016 election).

26 Senate Select Comm. on Intelligence, The Intelligence Community Assessment: Assessing
Russian Activities and Intentions in Recent U.S. Elections (July 3, 2018), https://www. burr.
senate. gov/imo/media/doc/SSCI%20ICA%20ASSESSMENT_FINALJULY3.pdf [hereinafter
Senate Intelligence Report].

21 F.g., Scott Shane & Mark Mazzetti, The Plot to Subvert an Election: Unraveling the Russia
Story So Far, N.Y. Times (Sep. 20, 2018), https:/Avww-nytimes.com/interactive/2018/09/20/us/
politics/russia-interference-election-trump-clinton. html; Rosalind S. Helderman, Leslie Shapiro,
& Chris Alcantara, What we learned about Trumpworld outreach to Russia since Mueller’s
investigation began, Wash. Post (Feb. 19, 2019), https://www.washingtonpost.com/graphics/
2019/politics/mueller-report-primer/.

28 Senate Select Comm. on Intelligence, supra note 26, at 7.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 45 of 120
Case 1:19-cv-00810 Document 1 Filed 03/22/19 Page 7 of 23

Criminal Investigations Into Russian Election Interference

 

20. On January 20, 2017—1wo weeks after the public release of the Intelligence Community
Assessment—Donald J. Trump was inaugurated as the 45th President of the United States.

21. On March 2, 2017, then-Attorney General Jeff Sessions, who had been a prominent
supporter of Mr. Trump during the campaign, recused himself “from any existing or future
investigations of any matters related in any way to the campaigns for President of the United
States.’2° As a result, the responsibilities of the Attorney General for any such investigation
passed to the Deputy Attorney General.*°

22. On March 20, 2017, James B. Comey, then-Director of the Federal Bureau of
Investigation (“FBI”), confirmed to the House Permanent Select Committee on Intelligence that
the FBI was conducting an investigation into “the Russian government’s efforts to interfere in
the 2016 presidential election,” including “the nature of any links between individuals associated
with the Trump campaign and the Russian government and whether there was any coordination
between the campaign and Russia’s efforts.’?! Mr. Comey noted that the investigation would

include “an assessment of whether any crimes were committed.”

 

29 Press Release, U.S. Dep't of Justice, Attorney General Sessions Statement on Recusal (Mar. 2,
2017), https://www .justice.gov/opa/pr/attomey-general-sessions-statement-recusal; see also 28
C.F.R. § 45.2(a).

30 28 U.S.C. § 508 (“In case of a vacancy in the office of Attorney General, or of his absence or
disability, the Deputy Attorney General may exercise all the duties of that office[.]”).

31 Russian Active Measures Investigation: Hearing Before the H. Permanent Select Comm. on
Intelligence, 115th Cong. (2017) (Statement of James B. Comey, Dir., Fed. Bureau of
Investigation), https://www.fbi.gov/news/testimony /hpsci-hearing-titled-russian-active-
measures-investigation.

32. Td.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/2
Case 1:19-cv-00810 Document 1 Filed 03/22/19 Bage Bot spae 46 of 120

23. On May 9, 2017, President Trump removed Director Comey from office and terminated
his employment. *
24. Two days later, in a nationally televised NBC News interview, President Trump stated:

I was going to fire Comey knowing, there was no good time to do it. And in fact

when I decided to just do it, I said to myself, I said you know, this Russia thing with

Trump and Russia is a made up story, it's an excuse by the Democrats for having

lost an election that they should have won.**
25, On May 17, 2017, Deputy Attorney General Rod J. Rosenstein—in his capacity as Acting
Attorney General—appointed Robert S. Mueller III “to serve as Special Counsel for the United

States Department of Justice.”**

26. Mr. Rosenstein authorized Mr. Mueller to “conduct the investigation confirmed by then-
FBI Director James B. Comey in testimony before the House Permanent Select Committee on
Intelligence on March 20, 2017,” including “any links and/or coordination between the Russian
government and individuals associated with the campaign of President Donald Trump”, “any
matters that arose or may arise directly from the investigation”; and, “any other matters within

the scope of 28 C.F.R. § 600.4(a).”°6 Mr. Rosenstein also authorized Mr. Mueller “to prosecute

federal crimes arising from the investigation of these matters” where “it is necessary and

appropriate[.]”?”

 

33 Letter from Donald J. Trump, President, of the United States, to James B. Comey, Dir., Fed.
Bureau of Investigation (May 9, 2017), bttps:/Awww.gpo.gov/fdsys/pkg/DCPD-
201700325/pdf/DCPD-201700325 pdf.

34 A dam Edelman, Trump says He Didn't Fire Comey ‘Because of Russia,' Contradicting Past
Statements, NBC News (May 31, 2018), https://www.nbcnews.com/politics/donald-
trump/trump-says-he-didn-t-fire-comey -because-russia-contradicting-n878836.

3 Ex. 19 (a).

36 Td. ¥ (b).

37 Td. ¥ (c).
Casg 2:39:04. QOBAP; BBW DOCU TI LA «BURIb BL2P yBQUe 47 of 120

27. Over the course of Mr. Mueller’s investigation, the Special Counsel brought criminal
charges against 34 individuals and three organizations,** including:
¢ Former National Security Adviser Michael Flynn, who pleaded guilty to making false
statements to the FBI;?°
« Former Trump campaign manager Paul Manafort, who was convicted of multiple
counts of tax fraud and bank fraud*° and pleaded guilty to conspiracy against the
United States and other charges;*!
¢ Former Trump deputy campaign manager Rick Gates, who pleaded guilty to
conspiracy against the United States and making a false statement to the FBI;
¢ Former Trump campaign foreign policy adviser George Papadopolous, who pleaded
guilty to making false statements to the FBI;

¢ Former Trump personal attorney Michael Cohen, who pleaded guilty to making false

statements to Congress;

 

38 U.S. Dep’t of Justice, Special Counsel’s Office (Jan. 25, 2019), https://www justice.gov/sco.
39 Plea Agreement, United States v. Flynn, No. 17-232 (D.D.C. Dec. 1, 2017),

https://www. justice. gov/file/1015 12 1/download.

40 U.S. Dep’t of Justice, supra note 38 (“On Aug. 21, 2018, a federal jury found Manafort guilty
on eight counts: counts 1-5, subscribing to a false individual income tax return for tax years
2010-2014; count 12, failure to file reports of foreign bank and financial accounts for year 2012;
count 25, bank fraud; and count 27, bank fraud.”).

41 Plea Agreement, United States v. Manafort, No. 17-201 (D.D.C. Sep. 14, 2018),

https://www justice. gov/file/1094 15 1/download.

42 Plea Agreement, United States v. Gates, No. 17-201 (D.D.C. Feb. 23, 2018),
https://www.justice. gov/file/1038801/download.

43 Plea Agreement, United States v. Papadopolous, No. 17-182 (D.D.C. Oct. 5, 2017),
https://www.justice. gov/file/100734 1/download.

44 Plea Agreement, United States v. Cohen, No. 18-850 (S.D.N.Y. Nov. 29, 2018)
Cage, 39. wy COAG RAW. Rochen aff. Filed 12LRAG8 ofrase 48 of 120

« Former Trump campaign advisor Roger Stone, who was indicted on charges of
obstruction of justice, making false statements to Congress, and witness tampering;**
¢ The Internet Research Agency, Concord Management and Consulting LLC, Concord
Catering, and thirteen Russian nationals, who are charged with conspiracy against the
United States and related offenses for flooding social media platforms with fraudulent
content to interfere with U.S. political processes;** and
¢ Twelve other Russian nationals, who are charged with conspiracy to commit
computer crimes and other offenses for hacking Democratic Party computer networks
and email accounts linked to the Clinton campaign.*’
28. On November 7, 2018, Attorney General Sessions resigned from office.** President
Trump designated Matthew G. Whitaker, Chief of Staff to the Attorney General, to serve as
Acting Attorney General.*? Although Mr. Whitaker had been a prominent critic of Mr. Mueller’s
probe prior to assuming office,>° Whitaker “decided not to recuse himself from the Special

Counsel investigation.”*!

 

45 Indictment, United States v. Stone, No. 19-18 (D.D.C. Jan. 24, 2019),

https://www_.justice. gow/file/1124706/download.

46 Indictment, United States v. Internet Research Agency LLC, No. 18-32 (D.D.C. Feb. 16, 2018),
https://www. justice. gov/file/1035477/download.

47 Indictment, United States v. Netyksho, No. 18-215 (D.D.C. July 13, 2018),

https://www justice. gov/file/108028 1/download.

48 Letter from Jefferson B. Sessions III, Att’y Gen., to Donald J. Trump, President (Nov. 7,
2018), available at https://int.nyt.com/data/documenthelper/475-jeff-sessions-letter-
offering/optimized/full. pdf.

49 Memorandum from Steven A. Engel, Asst. Att’y Gen., to Emmet T. Flood, Counsel to the
President at 1 (Nov. 14, 2018), https://www justice. gov/olc/page/file/1110881/download.

50 Adam Goldman & Edward Wong, Trump Installs a Critic of the Mueller Investigation to
Oversee It, N.Y. Times (Nov. 7, 2018),
https://www.nytimes.com/2018/11/07/us/politics/whitaker-mueller-trump.html.

51 Letter from Stephen E. Boyd, Asst. Att’y Gen., to Sen. Mitch McConnell & Sen. Charles E.
Schumer at 2 (Dec. 20, 2018), available ar https://int_nyt.com/data/documenthelper/55 1-senate-
letter-re-acting-ag-eth/2ae5d0739b6be8f2ec 12/optimized/full. pdf

10
Case 1:19-cv- -
ose 219g OOBLO-REW,,Pogumen A Sed Y21gH/RP ofBaue 49 of 120

29. In December 2018, President Trump nominated former Attorney General William P. Barr
to serve again as Attorney General. Six months earlier, Mr. Barr had sent a memo to senior DOJ
officials in which Barr strongly criticized the direction of the Special Counsel investigation and
stated that Mr. Mueller’s “obstruction theory” concerning President Trump’s firing of Director
Comey “should be rejected[.]” Mr. Barr was confirmed by the Senate as Attorney General on
February 14, 2019.7

The Mueller Report(s)
30. According to President Trump,® Attorney General Barr,** members of President Trump’s

legal team,>> and multiple major news organizations,** Mr. Mueller is expected to produce, or

 

52 Roll Call Vote 116th Congress - Ist Session, U.S. Senate (Feb. 14, 2019),
https://www.senate. gov/legislative/LIS/roll_call_lists/roll_call_vote_cfm.cfm?congress=1 16&se
ssion=1&vote=00024.

53 Brian Naylor, Trump Backs Public Release Of Mueller Report, NPR (Mar. 20, 2019),
https://www npr.org/2019/03/20/705 162788/trump-backs-public-release-of-mueller-report.

54 Responses from William P. Barr, Nominee to be U.S. Att’y Gen, to Questions from Sen. Chris
Coons at 154-55 (Jan. 2019), https://www judiciary. senate. gov/imo/media/doc/Barr%20
Responses%20to%20Coons%20QFRs1_.pdf.

55 Fg, Memorandum from John M. Dowd, Att’y for President Trump, to Robert S. Mueller,
Special Counsel (Jan. 29, 2018), reprinted in The Trump Lawyers’ Confidential Memo to
Mueller, Explained, N.Y. Times (June 2, 2018), https://www.nytimes.com/interactive/2018/06/
02/us/politics/tramp-legaldocuments.html (“It is our understanding that the reason behind the
request for the interview is to allow the Special Counsel’s office to complete its report.””); Rudy
Giuliani, @RudyGiuliani, Twitter (Aug. 15, 2018, 9:58 AM), https://twitter.com/Rudy Giuliani/
status/1029728984446 193664 (“DOJ should require Mueller to submit his report before
September 7.”).

56 Fg, Devlin Barrett, Josh Dawsey, & Matt Zapotosky, Justice Department preparing jor
Mueller report in coming days, Wash. Post (Feb. 20, 2019), https://www.washingtonpost.com/
world/national-security/justice-department-preparing-for-mueller-report-in-coming-
days/2019/02/20/c47269 1c-354b-1 1e9-afSb-b5 1b7££322e9_story.html (“Justice Department
officials . . . believe a confidential report could be issued in coming days, according to people
familiar with the discussions.”); Katie Benner, Mueller Report Expected to Go to Justice
Department Within Weeks, N.Y. Times (Feb. 21, 2019), https://www.nytimes.com/
2019/02/21/us/politics/mueller-report-ending html (“The new attomey general, William P. Barr,
is preparing for the special counsel to deliver a report in coming weeks on the results of the
investigation into Russian interference in the 2016 election[.]”), Sadie Gurman & Aruna
Viswanatha, Where the Mueller Report Stands—and What Could Happen Next, Wall Street J.

ll
Case 1:19-cv-00810-RBW Docume

Case 1:19-cv-00810 Document ag 13/04/99 of; See 50 of 120

nf |
Filed 03/22/1 age

has already completed, one or more reports detailing the Special Counsel’s findings and
decisions (the “Mueller Report(s)”).
31. The precise number, character, and scope of the Mueller Report(s) are not publicly
known.°” but one such document is the Special Counsel’s final report to the Attorney General
required by 28 C.F.R. § 600.8(c).°8 Section 600.8(c) states:

J (c) Closing documentation. At the conclusion of the Special Counsel's work, he

or she shall provide the Attorney General with a confidential report explaining the
prosecution or declination decisions reached by the Special Counsel.

32. On March 22, 2019, major news organizations reported that Mr. Mueller had transmitted
the Special Counsel’s final report under section 600.8(c) to Attorney General Barr.*? That report

has not yet been made public.

 

(Feb. 22, 2019), https://www.wsj.com/articles/final-mueller-report-not-expected-next-week-
justice-department-official-says-11550874759 (“Mr. Mueller is widely believed to be in the final
stages of his sprawling investigation and is expected to deliver his report to Attorney General
William Barr in the coming weeks.”).

57 See, e.g., Charlie Savage, Legal Experts Urge Release of Watergate Report to Offer Mueller a
Road Map, N.Y. Times (Sep. 14, 2018), https:/Awww.nytimes.com/2018/09/14/us/
politics/mueller-report-grand-jurywatergate.html (“The leading theory is that Mr. Mueller will
write a report for his supervisor at the Justice Department. . . . But there is historical precedent
for another model. Echoing a move by the Watergate prosecutor in March 1974, the grand jury
with which Mr. Mueller has been working could try to send a report about the evidence it has
gathered directly to the House Judiciary Committee.”); Michael S. Schmidt & Maggie
Haberman, Mueller Examining Trump’s Tweets in Wide-Ranging Obstruction Inquiry, N.Y.
Times (July 26, 2018), bttps:/Avww-nytimes.com/2018/07/26/us/politics/trump-tweets-mueller-
obstruction. html (“If Mr. Mueller does not plan to make a case in court, a report of his findings
could be sent to Congress, leaving it to lawmakers to decide whether to begin impeachment
proceedings.”).

58 See Ex. 1  (d) (“Sections 600.4 through 600.10 of Title 28 of the Code of Federal Regulations
are applicable to the Special Counsel.”).

59 Sharon LaFraniere & Katie Benner, Mueller Delivers Report on Russia Investigation to
Attorney General, N.Y. Times (Mar. 22, 2019), https://Awww.nytimes.com/2019/03/22/
us/politics/mueller-report-release.html; Devlin Barrett & Matt Zapotosky, Mueller report sent to
attorney general, signaling his Russia investigation has ended, Wash. Post (Mar. 22, 2019),
https://www.washingtonpost.com/world/national-security/mueller-report-sent-to-attorney-
general-signaling-his-russia-investigation-has-ended/20 19/03/22/b06 Id8fa-323e-1 1e9-8 13a-
Qab2£17e305b_story.html.

120
Cage dala QAR BWcuRRehL Mn Bich Es/ Flee! 1494/29 ofage 51 of 120

33. One of the Mueller Report(s)—possibly the Special Counsel’s final report under section
600.8(c)—is said to address allegations that President Trump obstructed justice by attempting to
block a criminal probe into Russian election interference.
34, There are several legal authorities under which the Special Counsel or Attorney General
may issue a report or otherwise disclose information concerning the Special Counsel’s
investigation.
35. First, as noted, the Special Counsel is required to provide the Attorney General with a
report at the conclusion of the investigation under 28 C.F.R. § 600.8(c).%
36. Second, under 28 C.F.R. § Beuaoy the Special Counsel is required to provide annual
status reports to the Attorney General:
(2) Thereafter, 90 days before the beginning of each fiscal year, the Special Counsel
shall report to the Attorney General the status of the investigation, and provide a
budget request for the following year. The Attorney General shall determine

whether the investigation should continue and, if so, establish the budget for the
next year.©

37. Third, under 28 C.F.R. § 600.7(b), the Attorney General may request an explanation for
any investigative or prosecutorial step taken by the Special Counsel:

(b) The Special Counsel shall not be subject to the day-to-day supervision of any
official of the Department. However, the Attorney General may request that the
Special Counsel provide an explanation for any investigative or prosecutorial step,
and may after review conclude that the action is so inappropriate or unwarranted
under established Departmental practices that it should not be pursued. In
conducting that review, the Attorney General will give great weight to the views of

 

6 Carol D. Leonnig & Robert Costa, Mueller Told Trump’s Attorneys the President Remains
Under Investigation But is Not Currently a Criminal Target, Wash. Post (Apr. 3, 2018),
https://www.washingtonpost.com/politics/mueller-told-trumps-attomeys-the-president-remains-
underinvestigation-but-is-not-currently -a-criminal-target/2018/04/03/d7832cf0-36c1-1 1e8-acd5-
35eac230e514_story.html (“The special counsel also told Trump’s lawyers that he is preparing a
report about the president’s actions while in office and potential obstruction of justice, according
to two people with knowledge of the conversations.”).

61 Ex. 1 4 (d) (“Sections 600.4 through 600.10 of Title 28 of the Code of Federal Regulations are
applicable to the Special Counsel.”).

62 28 CER. § 600.8(a)(2).

13
Case bil PY QORAR REN ROOT PLAN Ba SES 12LQH 9 of-ARe 82 of 120

the Special Counsel. If the Attorney General concludes that a proposed action by a
Special Counsel should not be pursued, the Attorney General shall notify Congress
as specified in § 600.9(a)(3).°?

38. Fourth, under 28 C.F.R. § 600.9(a), the Attorney General is required to notify certam
members of Congress of key developments in the Special Counsel’s investigation:

(a) The Attomey General will notify the Chairman and Ranking Minority Member
of the Judiciary Committees of each House of Congress, with an explanation for
each action —

(1) Upon appointing a Special Counsel;
(2) Upon removing any Special Counsel; and

(3) Upon conclusion of the Special Counsels investigation, including, to the
extent consistent with applicable law, a description and explanation of
instances (if any) in which the Attorney General concluded that a proposed
action by a Special Counsel was so mappropriate or unwarranted under
established Departmental practices that it should not be pursued.®*

39. Fifth, under 28 C.F.R. § 600.4(c), the Special Counsel may take “necessary action” to
pursue penalties “outside the criminal justice system” in consultation with the Attorney General:

(c) Civil and administrative jurisdiction. If in the course of his or her
investigation the Special Counsel determines that administrative remedies, civil
sanctions or other governmental action outside the criminal justice system might be
appropriate, he or she shall consult with the Attorney General with respect to the
appropriate component to take any necessary action. A Special Counsel shall not
have civil or administrative authority unless specifically granted such jurisdiction
by the Attorney General.©

40. Sixth, the Special Counsel may use its “full power and independent authority to exercise
all investigative and prosecutorial functions of any United States Attorney”®* to transmit

“report[s],” “recommendation[s],” or other “compilation[s] of information” to Congress via the

 

8 28 CFR. § 600.7(b).
428 CER. § 600.9%(a).
598 CER. § 600.4(c).
28 CFR. § 600.6.

14
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 53 of 120
Case 1:19-cv-00810 Document 1 Filed 03/22/19 Page 15 of 23

grand jury process.®’ This procedure was used by Special Counsel Leon Jaworski in 1974 to
convey “material in the Grand Jury’s possession having a material bearing on matters within the
primary jurisdiction of the United States House of Representatives Committee on the Judiciary
relating to questions of impeachment.’

4l. Finally, the Special Counsel and/or Attorney General may rely on their powers under 28

C.F.R. § 600.1 ef seg. (and on other legal authorities) to disclose developments, evidence,

findings, decisions, actions, or planned actions from the Special Counsel’s investigation.

EPIC’s FOIA Request

42. On November 5, 2018, EPIC submitted a FOIA Request via fax to the DOJ’s Office of

Information Policy.

/

of
43. EPIC, in its FOIA Request, sought fourteen cate Moris of records related to the Special

dis ined
Counsel’s investigation into Russian interference in the 2016 U.S. presidential election:

(1)(a) All “report[s]” and “closing documentation” prepared under 28 C.F.R. §
600.8(c), whether or not such records were actually provided to the
Attorney General or Acting Attorney General;

(b) All drafts, outlines, exhibits, and supporting materials associated with

any actual or planned “report” or “closing documentation” under 28
C.F.R. § 600.8(c);

 

67 In re Report & Recommendation of June 5, 1972 Grand Jury Concerning Transmission of
Evidence to House of Representatives, 370 F. Supp. 1219, 1221, 1226 (D.D.C. 1974), aff'd sub
nom. Haldeman v. Sirica, 501 F.2d 714 (D.C. Cir. 1974).

68 Report & Recommendation at 1, In re Report & Recommendation, 370 F. Supp. at 1221, 1226
(D.D.C. 1974) (capitalization altered), available at https:/Avww.archives. gov/files/
research/investigations/watergate/roadmap/docid-70105890.pdf; see also 105 Cong. Rec. H9,670
(daily ed. Oct. 6, 1998) (statement of Rep. Jackson-Lee) (“[I]t will be recalled the Watergate
special prosecution force did not send to Congress an argumentative or inflammatory document,
but rather a simple road map which merely summarized and identified the location of relevant
evidence.”’).

6° Ex. 2, FOIA Request from EPIC to Douglas Hibbard, Chief, Initial Request Staff, Office of
Info. Policy, Dep’t of Justice (Nov. 5, 2018).

15
Cage, dele qveQQObarR BW cuPlene Mm chile Ga/daled 172494/26 ofage 54 of 120

(2)(a) All “report[s]” concerning “the status of the investigation” prepared
under 28 C.F.R. § 600.8(a)(2), whether or not such records were actually
provided to the Attorney General or Acting Attorney General,

(b) All drafts, outlines, exhibits, and supporting materials associated with
any actual or planned “report” concerning “the status of the
investigation” under 28 C.F.R. § 600.8(a)(2);

(3)(a) All records “expla[ining] . . . any investigative or prosecutorial step”
under 28 C.F.R. § 600.7(b), whether or not such records were actually
provided to the Attomey General or Acting Attorney General,

(b) All drafts, outlines, exhibits, and supporting materials associated with
any actual or planned “explanation for any investigative or prosecutorial
step” under 28 C.F.R. § 600.7(b);

(4)(a) All records prepared under 28 C.F.R. § 600.9(a) to “notify the Chairman
and Ranking Minority Member of the Judiciary Committees of each
House of Congress” of a development in the Special Counsel
investigation, whether or not such records were actually transmitted to
any member of Congress;

(b) Ali drafts, outlines, exhibits, and supporting materials associated with
any actual or planned notification under 28 C.F.R. § 600.9(a);

(5)(a) All referrals by the Special Counsel, Attorney General, or Acting
Attorney General for “administrative remedies, civil sanctions or other
governmental action outside the criminal justice system” under 28 C.F.R.
§ 600.4(c), whether or not such records were actually transmitted to any
party outside of the Special Counsel’s Office;

(b) All drafts, outlines, exhibits, and supporting materials associated with
any actual or planned referral for “administrative remedies, civil
sanctions or other governmental action outside the criminal justice
system” under 28 C.F.R. § 600.4(c);

(6)(a) All “report[s],” “recommendation[s],” and other “compilation[s] of
information” prepared for the eventual consideration of one or more
members of Congress,’° whether or not such records were actually
transmitted to any party outside of the Special Counsel’s Office;

(b) All drafts, outlines, exhibits, and supporting materials associated with
any actual or planned report, recommendation, or compilation of the type
described in Category (6)(a) of this request;

 

7 In re Report & Recommendation, 370 F. Supp. at 1221, 1226.

16
Case 1:19-cv-00810-RBW D m i
Case 1:19-cv-00810 Bocument 1 Cpt tt Sab3)89 eT of 3 fge 55 of 120

/ (7)(a) All other reports summarizing or describing, for one or more persons
outside of the Special Counsel’s Office, (i) any of the Special Counsel’s
evidence, findings, decisions, actions, or planned actions, or (11) any
developments in the Special Counsel investigation; and

(b) All drafts, outlines, exhibits, and supporting materials associated with
any actual or planned report of the type described in Category (7)(a) of
this request.”
44. EPIC excluded from its FOIA Request records “which have already been disclosed to the

public in their complete and unredacted form (i) in the course of an open judicial proceeding; (ii)
available at https://www.justice.gov/sco; or (iii) available at https://www justice. gov/news.””
45. EPIC sought expedited processing of its FOIA Request and demonstrated that the request
qualifies for expedition under two separate provisions of the DOJ’s FOIA regulations.”

46. First, EPIC explained that it is entitled to expedition of its FOIA Request under 28 C.F.R.

§ 16.5(e)(1)(ii) because “there is an ‘urgency to inform the public about an actual or alleged

federal government activity” and because EPIC “is primarily engaged in dissemmmating

information.”

,X47. As EPIC stated in its FOLA Request, the requested records pertain to “the Special
Counsel’s investigation of Russian interference in the 2016 U.S. presidential election”, “the U.S.
government’s response to Russian election interference”; — Trump’s alleged

/ v

obstruction of justice while in office.””* EPIC cited the “voluminous press coverage of, and

immense public interest in” these government activities,” noting that “Americans are deeply

 

7 Ex, 2 at 1-3.

Td. at 3.

® Td. at 11-12.

7 Td. at 11 (quoting 28 C.F.R. § 16.5(e)(1) Gi).

Id.

76 Jd. (citing Robert Mueller — F-B.I. Director, N.Y. Times (Nov. 1, 2018), https:/Avww.nytimes
.com/topic/person/robert-mueller-mdash-fbi-director (listing over 570 articles conceming Robert

17
Cage LP OBIE Fu eR Meri afb a/53199 Teh0a/ £8 of AVE 96 of 120

concerned about the scope of Russian interference in the 2016 presidential election; the U.S.
government’s response to that interference; the involvement of particular individuals in that
interference, including possibly President Trump; the susceptibility of U.S. election systems and
democratic institutions to future foreign interference; and the integrity of the Special Counsel
investigation itself.”””

48. _ EPIC also stated that it is “an organization “primarily engaged in disseminating
information”’”’*—and is thereby entitled to expedited processing of its FOLA Request—because
EPIC qualifies as ““a representative of the news media.”””?

49. Second, EPIC explained that it is entitled to expedition of its FOIA Request under 28
C.F.R. § 16.5(e)(1)(iv) because “EPIC’s request involves ‘[a] matter of widespread and
exceptional media interest in which there exist possible questions about the government’s
integrity that affect public confidence.’”®°

50. As EPIC stated in its FOIA Request, “In addition to the extraordinary media attention
given to the work of the Special Counsel, the requested records concern the potential

involvement of the President in a foreign campaign to influence an election that he won; the

possible obstruction of justice by the President while in office; the federal government’s capacity

 

Mueller since his appointment as Special Counsel on May 17, 2017); Morning Consult &
Politico, National Tracking Poll (Oct. 30, 2018), https:/Avww.politico.com/f/?id=00000166-
cb6 1-d184-ad67-ff67dddd0000 (finding that over 66% of respondents were aware of, and had
developed an opinion on, Special Counsel Mueller); Robert Mueller, Google Trends (Nov. 2,
2018), https://trends. google.com/trends/explore?date—today%205-y&geo-US&q=
Robert%20Mueller (showing a more than 100-fold increase in U.S. Google searches for Robert
Mueller following his appointment as Special Counsel)).

77 Td. at 12.

78 Td. (quoting 28 C.F.R. § 16.5(e)(1) a).

79 Id. (quoting EPIC, 241 F. Supp. 2d at 11).

80 Td. (quoting 28 C.F.R. § 16.5(e)(1)@v)).

18
Cage 1:19. OFA RNY RAT Plc SARS 1PLQH 28 ofaAse 87 OF 120

to defend U.S. election systems and democratic institutions against foreign attacks; and the
discharge of a high-profile Special Counsel investigation.”*"

51. Finally, EPIC explained that it is “entitled to receive the requested record[s] with only
duplication fees assessed’”’*? because EPIC is “a representative of the news media.”®? EPIC
explained that “‘any duplication fees should also be waived because disclosure of the requested
information .. . ‘is likely to contribute significantly to public understanding of the operations or
activities of the government and is not primarily in the commercial interest of the requester.’””*4

EPIC described in detail how its FOLA Request satisfies the DOJ’s three-factor test for a waiver

of duplication fees.*°

The DOJ’s Failure to Release the Requested Records
52. By letter dated November 15, 2018, the DOJ’s Office of Information Policy
acknowledged receipt of EPIC’s FOIA Request “on behalf of the Special Counsel’s Office.’”*°
53. In the letter, the DOJ admitted that it had “not yet completed a search to determine
whether there are records within the scope of [EPIC’s] request.”*’
54, The DOJ claimed that EPIC’s request presented “unusual circumstances” under 5 U.S.C.

§ 552(a)(6)(B), a provision which (if applicable) gives an agency no more than 10 additional

working days to make a determination on a FOIA request.

 

81 Jd (citing Search Results: “Robert Mueller” and “Russia”, Google News (Nov. 2, 2018),
https://www.google.com/: search?tbm=nws& q=%22Robert+Mueller%22+and+%22Russia7o22
(identifying 941,000 news results containing both “Robert Mueller” and “Russia”); Shane &
Mazzetti, supra note 27).

82 Rx 2 at 13 (citing 5 US.C. § 552(a)(4)(A)G) AD).

83 EPIC, 241 F. Supp. 2d at 11.

84 Bx 2 at 13 (quoting 28 C.F.R. § 16.10(k)(1)); see also § 552(a)(4)(A) (ii).

85 Tg

86 Ex. 3, Letter from Vanessa R. Brinkmann, Senior Counsel, Office of Info. Policy, Dep’t of
Justice, to Enid Zhou, EPIC Open Government Counsel 1 (Nov. 15, 2018).

87 Td. at 1.

19
Cage np Copa RNY Docent asf Sled 1BIOUSR Fane 58 of 12

55. The DOJ also stated that it was denying EPIC’s request for expedited processing under
both 28 C.F.R. § 16.5(e)(1)Gi) and 28 C.F.R. § 16.5(e)(1)Gv).*
56. Despite overwhelming public interest in the immediate disclosure of the requested
records—as set forth in EPIC’s FOIA Request®*—the DOS claimed that it could not “identify a
particular urgency to inform the public about an actual or alleged federal government activity
[under 28 C.F.R. § 16.5(e)(1)(@i)] beyond the public’s right to know about government activities
generally.”
57, The DOJ also stated that the DOJ’s Director of Public Affairs “has determined that
[EPIC’s] request for expedited processing [under 28 C.F.R. § 16.5(€)(1)(iv)] should be denied.”
The DOJ identified no basis for the Director’s decision.
58. Today—March 22, 2019—is the 92nd working day since the DOJ received EPIC’s FOIA
request.
59. | The DOJ has failed to make a determination regarding EPIC’s FOIA request within the
time period allowed by 5 U.S.C. §§ 552(a)(6)(A)(i) and (B)@).
60. The DOJ’s failure to make a determination on EPIC’s FOIA request within the
applicable time limits is a violation of the FOIA.

41. On December 21, 2018, EPIC submitted a FOIA Appeal to the Director of the Office of
Information Policy concerning the DOJ’s denial of expedited processing.*! EPIC reiterated the

grounds for expedition set forth in EPIC’s original FOIA request.”

 

88 Td.

89 Ex. 2 at 11-12.

* Ex. 3 at 1.

91 Ex, 4, FOIA Appeal from EPIC to Director, Office of Info. Policy, Dep’t of Justice (Dec. 21,
2018).

92 Td. at 4-7.

20
Cage, dal Pay QOH R Aout er MeRhe8s/s31e9 1844/39 oPage 59 of 120

62. Today—March 22, 2019—is approximately the 59th working day since the DOJ received
EPIC’s FOIA Appeal concerning the agency’s denial of expedited processing.

63. | The DOJ has failed to make a determination regarding EPIC’s FOIA Appeal within the
time period allowed by 5 U.S.C. §§ 552(a)(6)(A)(@) and (E)(u) (ID).

64. | The DOJ’s failure to make a determination on EPIC’s FOIA Appeal within the applicable
time limits is a violation of the FOIA.

65. Accordingly, EPIC has constructively exhausted all administrative remedies under 5

US.C. § 552(a(6)(C)(.

Count I

Violation of the FOIA: Failure to Comply with Statutory Deadlines
66. Plaintiff asserts and incorporates by reference paragraphs 1-65.
67. Defendant DOJ, by failing to make a determination regarding EPIC’s request for 92
working days, has violated the deadlines set forth in 5 U.S.C. § 552(a)(6)(A)@) and 5 U.S.C. §
552(a)(6)(B)(). S S/S
68. Defendant DOJ, by failing to make a determination on EPIC’s a Appeal for
approximately 59 working days, las violated the deadlines set forth in 5 U.S.C. §
ssudhoxaxiy and 5 U.S.C. § 552(a)(6)(E)Gi 1).
69. Plaintiff has constructively exhausted all applicable administrative remedies with respect
to EPIC’s FOIA Request and FOIA Appeal under 5 U.S.C. § 552(a)(6)(C)Q).
70. Plaintiff is entitled to injunctive relief with respect to the processing of EPIC’s FOIA

request and FOLA Appeal and the disclosure of the requested records.

21
Case U1? BOE Sas1o BY pocument 1483/5598 15/039 oO spe 60 of 120

Count If

Violation of the FOIA: Unlawful Denial of Expedited Processing
71. Plaintiff asserts and incorporates by reference paragraphs 1—65.
72. Defendant DOJ has wrongfully denied expedited processing of EPIC’s FOIA Request in
violation of 5 U.S.C. § 552(a)(6)(E).
73. Defendant DOJ has wrongfully failed to make a determination on EPIC’s FOIA Appeal
from the DOJ’s denial of expedited processing in violation of 5 U.S.C. § 552(a)(6)(E)Gi)(ID and
5 U.S.C. § 552(a)(6)(A) GD).
74. Plaintiff has constructively exhausted applicable administrative remedies with respect to
expedited processing of EPIC’s FOIA Request under 5 U.S.C. § 552(a)(6)(C)Q).
75. Plaintiff is entitled to injunctive relief requiring expedited processing of EPIC’s FOIA

Request.

Count I
Violation of the FOIA: Unlawful Withholding of Agency Records
76. Plaintiff asserts and incorporates by reference paragraphs 1—65.
77. Defendant DOJ has wrongfully withheld agency records requested by EPIC.
78. Plaintiff has constructively exhausted applicable administrative remedies with respect to
EPIC’s FOIA Request under 5 U.S.C. § 552(a)(6)(C)().
+79, Plaintiff is entitled to injunctive relief with respect to the release and disclosure of the

requested records.

Requested Relief
WHEREFORE, Plaintiff requests that this Court:

A. Order the DOJ to process EPIC’s FOIA request on an expedited basis;

22
Cage 3: 9;6y- COREG REMY. DOGMA AA FG 1194/20 ofaue 61 of 120

B. Order the DOJ to immediately conduct a search for all records responsive to EPIC’s

FOIA request;

C. Order the DOJ to disclose all nonexempt records responsive to EPIC’s FOLA request;

D. Award EPIC costs and reasonable attorney’s fees incurred in this action; and

E. Grant such other relief as the Court may deem just and proper.

Dated: March 22, 2019

23

Respectfully Submitted,

MARC ROTENBERG, D.C. Bar #422825
EPIC President and Executive Director

ALAN BUTLER, D.C. Bar #1012128
EPIC Senior Counsel

fs/ John Davisson

JOHN DAVISSON, D.C. Bar #1531914
EPIC Counsel

davisson@epic.org

ELECTRONIC PRIVACY
INFORMATION CENTER
1718 Connecticut Avenue, N.W.
Suite 200

Washington, D.C. 20009

(202) 483-1140 (telephone)
(202) 483-1248 (facsimile)

Attorneys for Plaintiff EPIC
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 62 of 120

ATTACHMENT

EXHIBIT B
Casecli12:cv-BOSIO;RRW DAGMAR MS 4AieFIGPIAD Ae Ragas3 of 120

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ELECTRONIC PRIVACY
INFORMATION CENTER,

Plaintiff
V.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

JASON LEOPOLD, BUZZFEED, INC.,
Plaintiffs,
V.

UNITED STATES DEPARTMENT OF
JUSTICE, et al.

Defendants.

 

Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee

Civil Action No. 19-cv-810 (RBW)

Civil Action No. 19-cv-957 (RBW)

ANSWER TO PLAINTIFF ELECTRONIC PRIVACY INFORMATION CENTER’S

COMPLAINT

Defendant, the U.S. Departnient of Justice (“DOJ”), by and through undersigned counsel,

hereby answers the Complaint (ECF No. 1) (“Complaint”) filed by Plaintiff Electronic Privacy

Information Center (“EPIC” or “Plaintiff’) on March 22, 2019, as follows, in correspondingly

nurobered paragraphs:

1. This paragraph sets forth Plaintiff's characterization of this action, to which no

response is required.
CaaSelil Pov QRB1O-RENW doecHaAtel Fic tabsAo4eyebaga $4 of 120

2. This paragraph sets forth Plaintiff's characterization of this action, to which no
response is required.

3. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize an article from CNN, which speaks for itself

4. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required.

5. This paragraph consists of Plaintiff's legal conclusions regarding jurisdiction, to
which no response Is required.

6. This paragraph consists of Plaintiff's legal conclusions regarding venue, to which
no response is required.

7. This paragraph consists of Plaintiff's characterization of itself and its work.
Defendant lacks knowledge or information sufficient to form a belief about the truth of the
allegations in this paragraph.

8. This paragraph consists of Plaintiff's characterization of itself and its work.
Defendant lacks knowledge or information sufficient to form a belief about the truth of the
allegations in this paragraph.

9. This paragraph consists of Plaintiff's characterization of itself and its work.
Defendant lacks knowledge or information sufficient to form a belief about the truth of the
allegations in this paragraph.

10. This paragraph consists of Plaintiffs characterization of itself and its work.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the
Cass LEW CBSTO-RERWY DoAGHeR Ye! Sled bansae4 Re Baga Hs of 120

allegations in this paragraph. Furthermore, the allegations in this paragraph purport to characterize
judicial opinions, which speak for themselves.

ll. Admitted.

12. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required.

13. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a document issued by the Office of the Director of National Intelligence,
which speaks for itself

/ 14, The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a document issued by the Office of the Director of National Intelligence,
which speaks for itself.

J 15, The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a document issued by the Office of the Director of National Intelligence,
which speaks for itself.

Js. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a document issued by the Office of the Director of National Intelligence, a
court filing, and a Congressional report, which speak for themselves.

17. The allegations in this paragraph do not set forth a claim for relief or aver facts in

support of a claim to which a response is required. Furthermore, the allegations in this paragraph
GAS 1:49-6y-QRALOR BREW DRAFHERE RE 1 fed Gd S1240442Ge Pagesss of 120

purport to characterize a document issued by the Office of the Director of Nationai Inielligence,
which speaks for itself.

18. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a document issued by the Office of the Director of National Intelligence, a
court filing, and Congressional testimony, which speak for themselves.

19. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a Congressional report and articles from the New York Times and the
Washington Post, which speak for themselves.

20. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required.

21. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a press release, a regulation, and a statute, which speak for themselves.

22. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize Congressional testimony, which speaks for itself.

23. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph

purport to characterize a letter from the President, which speaks for itself
Cageel 1 Q88i0-RAW deeGHeatel Bick tabtAO4aayeRage §7 of 120

24, The aliegations in this paragraph do not set forth a ciaim for relief or aver facis in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize an article by NBC News, which speaks for itself.

KB. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize Order No. 3915-2017 issued by the Office of the Deputy Attorney General,
which speaks for itself.

X26. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize Order No. 3915-2017 issued by the Office of the Deputy Attorney General,
which speaks for itself.

27, The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a Department of Justice website, plea agreements, and indictments, which
speak for themselves.

28. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize a letter from Jefferson B. Sessions, III, a memorandum from Steven A.
Engel, an article from the New York Times, and a letter from Stephen E. Boyd, which speak for
themselves.

29. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph

purport to characterize a Congressional roll call vote, which speaks for itself
Caggeli LG Cy-BO81OREMW DEAE? 261 Hed bahsaM4RQe Bagess of 120

30. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize “Responses from William P. Barr, Nominee to be U.S. Att’y General, to
Questions from Sen. Chris Coons,” a memorandum from John M. Dowd, a Twitter statement from
@RudyGiuliani, and articles from NPR, the New York Times, the Washington Post, and the Wall
Street Journal, which speak for themselves. Defendant avers that on March 22, 2019, the Attorney
General wrote a letter to The Honorable Lindsey Graham, The Honorable Jerrold Nadler, The
Honorable Dianne Feinstein, and The Honorable Doug Collins, in which he stated, “The Special
Counsel bas submitted to me today a ‘confidential report explaining the prosecution or declination
decisions’ he has reached, as required by 28 C.F.R. § 600.8(c).” See P1’s Mot., Ex. 5, ECF No.
7-4.

J 31. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Furthermore, the allegations im this
paragraph purport to characterize a regulation, Order No. 3915-2017 issued by the Office of the
Deputy Attorney General, and articles from the New York Times, which speak for themselves.

32. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize articles from the New York Times and the Washington Post, which speak
for themselves. Defendant avers that on March 22, 2019, the Attorney General wrote a letter to
The Honorable Lindsey Graham, The Honorable Jerrold Nadler, The Honorable Dianne Feinstein,

and The Honorable Doug Collins, in which he stated, “The Special Counsel has submitted to me
CASS GAG VOOR IPE’ DBQHHELE Sb! ed WRB SAP PG 0 Papesd9 of 120

today a ‘confidential report explaining the prosecution or declination decisions’ he has reached, as
required by 28 C.F.R. § 600.8(c).” See PL’s Mot., Ex. 5, ECF No. 7-4. The last sentence is denied.

33. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. Furthermore, the allegations in this paragraph
purport to characterize an article from the Washington Post, which speaks for itself.

34. The allegations in this paragraph do not set forth a claim for relief or aver facts n
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required.

J 35. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Furthermore, the allegations in this
paragraph purport to characterize Order No. 3915-2017 issued by the Office of the Deputy
Attorney General, which speaks for itself.

36. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Furthermore, the allegations in this
paragraph purport to characterize a regulation, which speaks for itself

J 37 ; The allegations in this paragraph do not set forth a claim for relief or aver facts im
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Furthermore, the allegations in this
paragraph purport to characterize a regulation, which speaks for itself

38. The allegations in this paragraph do not set forth a claim for relief or aver facts in

support of a claim to which a response is required. This paragraph also sets forth Plamtiff’s
CASS 4AS-EV-ORSHP ERY DRQRHERE RE] Hed WBA HEPBAGe Papes/0 of 120

conclusions of law, to which no response is required. Furthermore, the allegations in this
paragraph purport to characterize a regulation, which speaks for itself.

39. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Furthermore, the allegations in this
paragraph purport to characterize a regulation, which speaks for itself

40. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Furthermore, the allegations in this
paragraph purport to characterize a regulation, judicial opinion, and a statement in the
Congressional Record, which speak for themselves.

41. The allegations in this paragraph do not set forth a claim for relief or aver facts in
support of a claim to which a response is required. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Furthermore, the allegations in this
paragraph purport to characterize a regulation, which speaks for itself

42. Admitted.

M3, Admitted. Defendant respectfully refers the Court to the FOIA request dated
November 5, 2018, for a full and accurate statement of its contents.

W 44, Admitted. Defendant respectfully refers the Court to the FOIA request dated
November 5, 2018, for a full and accurate statement of its contents.

45. Admitted that “EPIC sought expedited processing of its FOIA request.” The rest
of the allegations in this paragraph are Plaintiff's characterization of its FOIA request, to which no

response is required. To the extent a response is required, these allegations are denied. Defendant
C386 LEP RRREORBRM DARA Mifeal AMPS OHAGe Pains 71 of 120

respectfully refers the Court to the FOIA request dated November 5, 2018, for a fuli and accurate
statement of its contents.

H 46. Admitted that EPIC stated in its FOIA request that “there is an ‘urgency to inform
the public about an actual or alleged federal government activity,’” and that EPIC stated in its
FOIA request that EPIC “is primarily engaged in disseminating information.” The rest of the
allegations in this paragraph are Plaintiff's characterization of its FOIA request, to which no
response is required. To the extent a response is required, these allegations are denied. Defendant
respectfully refers the Court to the FOIA request dated November 5, 2018, for a full and accurate
statement of its contents.

M47. - Admitted that EPIC stated the quoted language in this paragraph in its FOIA request
dated November 5, 2018. The rest of the allegations in this paragraph are Plaintiff's
characterization of its FOLA request, to which no response is required. To the extent a response is
required, these allegations are denied. Defendant respectfully refers the Court to the FOIA request
dated November 5, 2018, for a full and accurate statement of its contents.

48 Admitted that EPIC stated the quoted language in this paragraph in its FOIA request
dated November 5, 2018. The rest of the allegations in this paragraph are Plamtiffs
characterization of its FOLA request, to which no response is required. To the extent a response is
required, these allegations are denied. Defendant respectfully refers the Court to the FOIA request
dated November 5, 2018, for a full and accurate statement of its contents.

49. Admitted that EPIC stated the quoted language in this paragraph in its FOIA request
dated November 5, 2018. The rest of the allegations in this paragraph are Plaintiff's

characterization of its FOIA request, to which no response is required. To the extent a response is
Case A LecGMSBREE REM boRRRER SA! iba GAS 43/CALeR 1Bages’2 of 120

required, these allegations are denied. Defendant respectfully refers the Court to the FOIA request
dated November 5, 2018, for a full and accurate statement of its contents.

50. Admitted that EPIC stated the quoted language in this paragraph in its FOIA request

dated November 5, 2018. The rest of the allegations in this paragraph are Plaintiffs
characterization of its FOIA request, to which no response is required. To the extent a response is
required, these allegations are denied. Defendant respectfully refers the Court to the FOIA request
dated November 5, 2018, for a full and accurate statement of its contents.
51. Admitted that EPIC stated the quoted language in this paragraph in its FOIA request
dated November 5, 2018. The rest of the allegations in this paragraph are Plaintiff's
characterization of its FOIA request, to which no response is required. To the extent a response is
required, these allegations are denied. Defendant respectfully refers the Court to the FOIA request
dated November 5, 2018, for a full and accurate statement of its contents.

42. Admitted. Defendant respectfully refers the Court to the letter from DOJ’s Office
of Information Policy (“OIP”) dated November 15, 2018, for a full and accurate statement of its
contents.

53. Admitted that in the letter dated November 15, 2018, OIP stated, “We have not yet
completed a search to determine whether there are records within the scope of your request.” The
rest of the allegations in this paragraph are Plaintiff's characterization of OLP’s letter, to which no
response is required. To the extent a response 1s required, these allegations are denied. Defendant
respectfully refers the Court to the letter from OIP dated November 15, 2018, for a full and accurate
statement of its contents.

X/54. Admitted that in the letter dated November 15, 2018, OIP stated, “The records you

seek require a search in and/or consultation with another Office, and so your request falls within

10
Case dil9-¥SORL REM PORWR! Hibs BURA ORR 1RA997S of 120

“unusual circumstances.’ See 5 U.S.C. 552 § (a)(6)(B)(i)-(iti) (2012 & Supp. V. 2017). Because
of these unusual circumstances, we need to extend the time limit to respond to your request beyond
the ten additional days provided by the statute.” The rest of the allegations in this paragraph are
Plaintiff's characterization of OIP’s letter, to which no response is required. To the extent a
response is required, these allegations are denied. This paragraph also sets forth Plaintiff's
conclusions of law, to which no response is required. Defendant respectfully refers the Court to
the letter from OIP dated November 15, 2018, for a full and accurate statement of its contents.

55. Admitted. Defendant respectfully refers the Court to the letter from OIP dated
November 15, 2018, for a full and accurate statement of its contents.

56. Admitted that in the letter dated November 15, 2018, OIP stated, “This Office
cannot identify a particular urgency to inform the public about an actual or alleged federal
government activity beyond the public’s right to know about government activities generally.”
The rest of the alle gations in this paragraph are Plaintiff's characterization of the FOIA request
and OIP’s letter, to which no response is required. To the extent a response is required, these
allegations are denied. Defendant respectfully refers the Court to the FOIA request dated
November 5, 2018, and the letter from OIP dated November 15, 2018, for a full and accurate
statement of their contents.

57. Admitted that in the letter dated November 15, 2018, OIP stated, “Please be advised
the Director has determined that your request for expedited processing should be denied.” The
rest of the allegations in this paragraph are Plaintiff's characterization of OIP’s letter, to which no
response is required. To the extent a response is required, these allegations are denied. Defendant
respectfully refers the Court to the letter from OIP dated November 15, 2018, for a full and accurate

statement of its contents.

ll
Case LAPGYARRE RRM cRATEMee Iida bilRAV MRR 1Bagad74 of 120

58. Admitted that the FOIA request at issue in this case was received on November 5,
2018.

59. This paragraph sets forth Plaintiffs conclusions of law, to which no response 1s
required.

60. This paragraph sets forth Plaintiff's conclusions of law, to which no response is
required.

61. Admitted that EPIC submitted a FOIA Appeal to. the Director of OIP on December
21, 2018, concerning the DOJ’s denial of expedited processing. Defendant respectfully refers the
Court to the FOIA Appeal dated December 21, 2018, for a full and accurate statement of its
contents.
“69. Admitted that the FOIA Appeal in this case was received on December 21, 2018.

63. This paragraph sets forth Plaintiffs conclusions of law, to which no response is

required.

64. This paragraph sets forth Plaintiffs conclusions of law, to which no response is
required.

65. This paragraph sets forth Plaintiffs conclusions of law, to which no response is
required.

66. Defendant incorporates by reference its answers to all of the preceding paragraphs.

67. This paragraph sets forth Plaintiff's conclusions of law, to which no response is
required.

68. This paragraph sets forth Plaintiffs conclusions of law, to which no response is

required.

12
Case L1POMDREERERMDALARUMOR “Af BURGAS BRR 1Bagads of 120

69. This paragraph sets forth Plaintiff's conclusions of law, to which no response is
required.
70. This paragraph sets forth Plaintiff's conclusions of law, to which no response is
required.
71. Defendant incorporates by reference its answers to all of the preceding paragraphs.
72. This paragraph sets forth Plaintiffs conclusions of law, to which no response is
required.
73, This paragraph sets forth Plaintiff's conclusions of law, to which no response is
Tequired.
74, This paragraph sets forth Plaintiffs conclusions of law, to which no response is
required.
75. This paragraph sets forth Plaintiff's conclusions of law, to which no response is
required,
76. Defendant incorporates by reference its answers to all of the preceding paragraphs.
77, This paragraph sets forth Plaintiff's conclusions of law, to which no response is
required.
78. This paragraph sets forth Plaintiffs conclusions of law, to which no response is
required.
79. This paragraph sets forth Plaintiff's conclusions of law, to which no response is
required.
~ The remaining paragraphs of the Complaint contain Plaintiffs requested relief, to which

no response is required. To the extent a response is required, Defendant denies the allegations

13
Case LLG OSORLRBWMboRRRHAIS8t Had bHeG 48/0 aaa 1Rages’6 of 120

contained in the remaining paragraphs of the Complaint and further avers that Plaintiff is not

entitled to any relief.

Defendant hereby denies all allegations in the Complaint not expressly admitted or denied.

Dated: April 25, 2019

Respectfully submitted,

HASHIM MOOPPAN
Deputy Assistant Attorney General
Civil Division

ELIZABETH J. SHAPIRO
Deputy Director
Federal Programs Branch

/s/ Courtney D. Enlow

COURTNEY D. ENLOW

Trial Attorney

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, N.W.

Room 12102

Washington, D.C. 20005

Tel: (202) 616-8467

Email: courtney.d.enlow@usdoj.gov

Counsel for Defendant

14
Ease 1:19-Gud0esoRBRW pdeamiamness IffedbkebIOHage Pagas7 of 120

ar
L

CERTIFICATE OF SERVICE
I hereby certify that on April 25, 2019, I electronically transmitted the foregoing to the
parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filimg system.

/s/ Courtney D. Enlow

COURTNEY D. ENLOW

Tnal Attorney

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, N.W.

Room 12102

Washington, D.C. 20005

Tel: (202) 616-8467

Email: courtney.d.enlow@usdoj.gov

15
Case 1:19-cv-06810-RBW Document 148 Filed 12/64/20 Page 78 of 120

ATTACHMENT

EXHIBIT C
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 79 of 120

PL ot

4 om
Hey DN rman, age
A4a2 Sati Oraicy Mit

March 24, 2019

The Honorable Lindsey Graham
Chairman, Committee on the Judiciary
United States Senate

290 Russell Senate Office Building
Washington, D.C. 20510

The Honorable Dianne Feinstein

Ranking Member, Committee on the Judiciary
United States Senate

331 Hart Senate Office Building

Washington, D.C. 20510

The Honorable Jerrold Nadler
Chairman, Committee on the Judiciary
United States House of Representatives
2132 Rayburn House Office Building
Washington, D.C. 20515

The Honorable Doug Collins

Ranking Member, Committee on the Judiciary
United States House of Representatives

1504 Longworth House Office Building
Washington, D.C. 20515

Dear Chairman Graham, Chairman Nadler, Ranking Member Feinstein, and Ranking Member
Collins:

As a supplement to the notification provided on Friday, March 22, 2019, Iam writing today
to advise you of the principal conclusions reached by Special Counsel Robert S. Mueller II and
to inform you about the status of my initial review of the report he has prepared.

The Special Counsel’s Report

On Friday, the Special Counsel submitted to me a “confidential report explaining the
prosecution or declination decisions” he has reached, as required by 28 C.F.R. § 600.8(c). This
report is entitled “Report on the Investigation into Russian Interference in the 2016 Presidential
Election.” Although my review is ongoing, I believe that it is in the public interest to describe the
report and to summarize the principal conclusions reached by the Special Counsel and the results
of his investigation.

The report explains that the Special Counsel and his staff thoroughly investigated
allegations that members of the presidential campaign of Donald J. Trump, and others associated
with it, conspired with the Russian government in its efforts to interfere in the 2016 US.
presidential election, or sought to obstruct the related federal investigations. In the report, the
Special Counsel noted that, in completing his investigation, he employed 19 lawyers who were
assisted by a team of approximately 40 FBI agents, intelligence analysts, forensic accountants, and
other professional staff. The Special Counsel issued more than 2,800 subpoenas, executed nearly
500 search warrants, obtained more than 230 orders for communication records, issued almost 50
orders authorizing use of pen registers, made 13 requests to foreign governments for evidence, and
interviewed approximately 500 witnesses.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 80 of 120

The Special Counsel obtained a number of indictments and convictions of individuals and
entities in connection with his investigation, all of which have been publicly disclosed. During
the course of his investigation, the Special Counsel also referred several matters to other offices
for further action. The report does not recommend any further indictments, nor did the Special
Counsel obtain any sealed indictments that have yet to be made public. Below, I summarize the
principal conclusions set out in the Special Counsel's report.

Russian Interference in the 2016 U.S. Presidential Election. The Special Counsel’s
report is divided into two parts. The first describes the results of the Special Counsel’s
investigation into Russia’s interference im the 2016 U.S. presidential election. The report outlines
the Russian effort to influence the election and documents crimes committed by persons associated
with the Russian government in connection with those efforts. The report further explains that a
primary consideration for the Special Counsel’s investigation was whether any Americans —
including individuals associated with the Trump campaign — joined the Russian conspiracies to
influence the election, which would be a federal crime. The Special Counsel’s investigation did
not find that the Trump campaign or anyone associated with it conspired or coordinated with
Russia in its efforts to influence the 2016 U.S. presidential election. As the report states: “(T]he
investigation did not establish that members of the Trump Campaign conspired or coordinated
with the Russian government in its election interference activities.”!

The Special Counsel’s investigation determined that there were two main Russian efforts
to influence the 2016 election. The first involved attempts by a Russian organization, the Internet
Research Agency (IRA), to conduct disinformation and social media operations in the United
States designed to sow social discord, eventually with the aim of interfering with the election. As
noted above, the Special Counsel did not find that any U.S. person or Trump campaign official or
associate conspired or knowingly coordinated with the IRA in its efforts, although the Special
Counsel brought criminal charges against a pumber of Russian nationals and entities in connection
with these activities.

The second element involved the Russian government’s efforts to conduct computer
hacking operations designed to gather and disseminate information to influence the election. The
Special Counsel found that Russian government actors successfully hacked into computers and
obtained emails from persons affiliated with the Clinton campaign and Democratic Party
organizations, and publicly disseminated those materials through various intermediaries, including
WikiLeaks. Based on these activities, the Special Counsel brought criminal charges against a
number of Russian military officers for conspiring to hack into computers in the United States for
purposes of influencing the election. But as noted above, the Special Counsel did not find that the
Trump campaign, or anyone associated with it, conspired or coordinated with the Russian
government in these efforts, despite multiple offers from Russian-affiliated individuals to assist
the Trump campaign.

 

In assessing potential conspiracy charges, the Special Counsel also considered whether
members of the Trump campaign “coordinated” with Russian election interference activities.
The Special Counsel defined “coordination” as an “apreement—tacit or express—between the
Trump Campaign and the Russian government on election interference.”

2
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 81 of 120

Obstruction of Justice. The report’s second part addresses a number of actions by the
President — most of which have been the subject of public reporting — that the Special Counsel
investigated as potentially raising obstruction-of-justice concerns. After making a “thorough
factual investigation” into these matters, the Special Counsel considered whether to evaluate the
conduct under Department standards governing prosecution and declination decisions but
ultimately determined not to make a traditional prosecutorial judgment. The Special Counsel
therefore did not draw a conclusion — one way or the other — as to whether the examined conduct
constituted obstruction. Instead, for each of the relevant actions investigated, the report sets out
evidence on both sides of the question and leaves unresolved what the Special Counsel views as
“difficult issues” of law and fact concerning whether the President’s actions and intent could be
viewed as obstruction. The Special Counsel states that “while this report does not conclude that
the President committed a crime, it also does not exonerate him.”

The Special Counsel’s decision to describe the facts of his obstruction investigation
without reaching any legal conclusions leaves it to the Attorney General to determine whether the
conduct described in the report constitutes a crime. Over the course of the investigation, the
Special Counsel’s office engaged in discussions with certain Department officials regarding many
of the legal and factual matters at issue in the Special Counsel’s obstruction investigation. After
reviewing the Special Counsel’s final report on these issues; consulting with Department officials,
including the Office of Legal Counsel; and applying the principles of federal prosecution that guide
our charging decisions, Deputy Attorney General Rod Rosenstein and I have concluded that the
evidence developed during the Special Counsel’s investigation is not sufficient to establish that
the President committed an obstruction-of-justice offense. Our determination was made without
regard to, and is not based on, the constitutional considerations that surround the indictment and
criminal prosecution of a sitting president.”

In making this determination, we noted that the Special Counsel tecognized that “the
evidence does not establish that the President was involved in an underlying crime related to
Russian election interference,” and that, while not determinative, the absence of such evidence
bears upon the President’s intent with respect to obstruction. Generally speaking, to obtain and
sustain an obstruction conviction, the government would need to prove beyond a reasonable doubt
that a person, acting with corrupt intent, engaged in obstructive conduct with a sufficient nexus to
a pending or contemplated proceeding. In cataloguing the President’s actions, many of which took
place in public view, the report identifies no actions that, in our judgment, constitute obstructive
conduct, had a nexus to a pending or contemplated proceeding, and were done with corrupt intent,
each of which, under the Department’s principles of federal prosecution guiding charging
decisions, would need to be proven beyond a reasonable doubt to establish an obstruction-of-

+

justice offense.
Status of the Department’s Review

The relevant regulations contemplate that the Special Counsel’s report will be a
“confidential report” to the Attorney General. See Office of Special Counsel, 64 Fed. Reg. 37,038,

 

2 See A Sitting President’s Amenability to Indictment and Criminal Prosecution, 24 Op. O.L.C.
222 (2000).

4
3
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 82 of 120

37,040-41 (July 9, 1999). As I have previously stated, however, | am naindful of the public interest
in this matter. For that reason, my goal and intent is to release as much of the Special Counsel’s
report as I can consistent with applicable law, regulations, and Departmental policies.

Based on my discussions with the Special Counsel and my initial review, it is apparent that
the report contains material that is or could be subject to Federal Rule of Criminal Procedure 6(e),
which imposes restrictions on the use and disclosure of information relating to “matter[s] occurring
before [a] grand jury.” Fed. R. Crim. P. 6(e)(2)(B). Rule 6(e) generally limits disclosure of certain
grand jury information in a criminal investigation and prosecution. Jd. Disclosure of 6(e) material
beyond the strict limits set forth in the rule is a crime in certain circumstances. See, e.g., 18 U.S.C.
§ 401(3). This restriction protects the integrity of grand jury proceedings and ensures that the
unique and invaluable investigative powers of a grand jury are used strictly for their intended
criminal justice function.

Given these restrictions, the schedule for processing the report depends in part on how
quickly the Department can identify the 6(e) material that by law cannot be made public. I have
requested the assistance of the Special Counsel in identifying all 6(e) information contained in the
report as quickly as possible. Separately, I also must identify any information that could impact
other ongoing matters, including those that the Special Counsel has referred to other offices. As
soon as that process is complete, I will be in a position to move forward expeditiously in
determining what can be released in light of applicable law, regulations, and Departmental
policies.

* * *

As | observed in my initial notification, the Special Counsel regulations provide that “the
Attorney General may determine that public release of’ notifications to your respective
Committees “would be in the public interest.” 28 C.F.R. § 600.9(c). Ihave so determined, and I
will disclose this letter to the public after delivering it to you.

Sincerely,

William P. Barr
Attorney General
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 83 of 120

U.S. Department of Justice

The Special Counsel’s Office

 

 

Washington, D.C. 20580

March 27, 2019

The Honorable William P. Barr
Attorney General of the United States
Department of Justice

Washington, D.C.

Re: Report of the Special Counsel on the Investigation Into Russian Interference in the
2016 Presidential Election and Obstruction of Justice (March 2019)

Dear Attorney General Barr:

I previously sent you a letter dated March 25, 2019, that enclosed the introduction and
executive summary for each volume of the Special Counsel’s report marked with redactions to
remove any information thal potentially could be protected by Federal Rule of Criminal Procedure
6(e); that concerned declination decisions; or that related to a charged case. We also had marked
an additional two sentences for review and have now confirmed that these sentences can be
released publicly.

Accordingly, the enclosed documents are in a form that can be released to the public
consistent with legal requirements and Department policies. I am requesting that you provide these
materials to Congress and authorize their public release at this time.

As we stated in our meeting of March 5 and reiterated to the Department early in the
afternoon of March 24, the introductions and executive summaries of our two-volume report
accurately summarize this Office’s work and conclusions. The summary letter the Department
sent to Congress and released to the public late in the afternoon of March 24 did not fully capture
the context, nature, and substance of this Office’s work and conclusions. We communicated that
concer to the Department on the morning of March 25. There is now public confusion about
critical aspects of the results of our investigation. This threatens to undermine a central purpose
for which the Department appointed the Special Counsel: to assure full public confidence in the
outcome of the investigations. See Department of Justice, Press Release (May 17, 2017).

While we understand that the Department is reviewing the full report to determine what is
appropriate for public release—a process that our Office is working with you to complete—that
process need not delay release of the enclosed materials. Release at this time would alleviate the
misunderstandings that have arisen and would answer congressional and public questions about
the nature and outcome of our investigation. It would also accord with the standard for public
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 84 of 120

q

release of notifications to Congress cited in your letter. See 28 C.F.R. § 609(c) (“the Attorney
General may determine that public release” of congressional notifications “would be in the public
interest”).

Sincerely yours,

    

Robert S. Miieller, TIT
Special] Counsel

Enclosures
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20) Page 85 of 120

ATTACHMENT

EXHIBIT D
Supra-legislative

 

Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 86 of 120

Coffee af = £ oputy estas Qphenernl

 

ORDER NGL 2995-20)

t

SPPOINTMEIENT OF SPECIAL COUNSEL

POINVESTIGATE RUSSIAN INTEREP = ENCE WITH THE
MAG PRESIDENTIAL ELECTION AND RELATED MATTERS

By wiriue of the authority vesicd in me as Acting Adoracy Genera, including 28 LES ¢
§8 565,810, and SiS. in arde: to discharge mv responsibility to provide supervision and
managemenm of the Denarinent of Justice. and to ensure a full and thorough investigation of the
Russian povermnent's efforts to interfere in the 2016 presidential election, | hereby order as

Yollaws:

{a) Robert S. Mueller TH is appointed to serve as Special Counsel for the United States

Department of Justice

(b} The Special Counsel is authorized io conduct the investigation confinned by then-FB!
Director James B. Comey in testimony befere the House Permanent Scleet Committee on

intelligence on March 20, 2017, including:

ay anv links and/or coordination between the Russian government and individuals

associated with the campaign of President Donald Trump; and

Wj any mations iat arose or may arise directly from the investigation; and

»
ati) any other maters within the scone af 28 CPLR. § 600.4(a).

{c) Ifthe Special Counsel believes it is necessary and appropriate, the Special Counsel is

authorized to prosecute federal crimes arising from the investigation of these matters.

(d) Sections 600 4 through 600.10 of Title 28 of the Code of Federal Regulations are

upplicable to the Special Counsel

   

Procedural Authorities claimed by Rosenstein:

28 USC
28 USC
28 USC
28 CER
28 CFR
28 CFR
28 CFR
28 CFR
28 CER
28 CFR

509 28
510 28
515 28

U.S. Code § 509 ~- Functions of the Attorney General
U.S. Code § 510 - Delegation of authority
U.S. Code § 515 = Authority for legal proceedings; commission, oath, and salary for special attorneys

600.4(a}) 28 CFR 600.4 = Jurisdiction.

600.5
600.6
600.7
600.8
600.9
600.10

28 CFR 600.5 = Staff.

28 CFR 600.6 = Powers and Authority

28 CFR 600.7 = Conduct and Accountability

28 CFR 600.$ = Notification and Reports by Special Counsel
28 CFR 600.9 = Notification and Reports by Attorney General
28 CFR 600.10 = No creation of rights 4
Case 1:19-cv{00B10-RBW Document 148 Filed 12/04/20 Page 87 of 120

ATTACHMENT

EXHIBIT E
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 88 of 120

April 5, 2019

OAG FOIA Office

Douglas Hibbard, Chief, Initial Request Staff
Office of Information Policy
DEPARTMENT OF JUSTICE

1425 New York Avenue, N.W. Suite 11050
Washington, D.C. 20530-0001

Re: Request Under Freedom of Information Act (“FOIA”)
5 US.C. § 552, as amended by Public Law No. 104-231, 110 Stat. 3048

 

Dear Sir
FOIA Officer

This letter I herewith submit, constitute a request (“Request”), pursuant to the Freedom of Information
Act (“FOLA”), 5 U.S.C. § 552, as amended, for Records, Reports and Summaries in the possession of the
Office of Attorney General, William P. Barr, Attorney General, of the Department of Justice (“DOJ”), with
respect to the Special Counsel Investigation of 2017-2019 (also referred to as the Mueller probe, Mueller report
investigation, and Russian investigation) announced as a United States statutory enforcement and a subsequent
counterintelligence investigation of the Russian government's efforts to interfere in the 2016 U.S. Presidential
Election as to such, being principally related to the filed Court documents. [1] _

The four-page Letter from Attorney General William P. Barr, on March 24, 2019, and thereafter made to
leaders of the House and Senate Judiciary Committees and release to the public, was in fact, only his summary
of the “Special Counsel Investigation of 2017-2019” of the Russian interference of the 2016 presidential election.
And being absent of (1) the [unredacted] Final Mueller Report submitted on March 22, 2019, (2) the public
release of the Summaries of Special Counsel Robert Muller’s report that was prepared by his investigators,
and (3), all communications between the Justice Department and Mueller’s office with respect to said entitled
documents.

(1]

On May 17, 2017, Robert S. Mueller IIL, was appointed by acting Attorney General Rod J. Roserstein to serve as Special
Counsel by Order 3915-2017, to investigate Russian Interference with the 2016 Presidential Election and related matters within
the scope of 28 C.F.R § 600.4(a). All related to the following filed Court Documents: U.S. v. Roger Jason Stone, Jr.

(1: 19-cr-18, District of Columbia); U.S. v. Michael Cohen (1;18-cr-850, Southern District of New York);U.S. v. Paul J.
Manafort, Jr. (1:17-cr-201, District of Columbia); U.S. v. Viktor Borisovich Netyksho, et al (1:18-cr-215, District of
Columbia); U.S. v. Konstantin Killmink (1:17-cr-201, District of Columbia); U.S. v. Richard W. Gates IIE (1;17-cr-201,
District of Columbia); U.S. v. Paul J. Manafort, Jr., and Richard W. Gates III(1;18-cr-83, Eastern District of Virginia);
U.S. v. Alex van der Zwaan (1:18-cr-31, District of Columbia); U.S. v. Internet Research Agency, et al (1:18-cr-32, District
of Columbia); U.S. v. Richard Pinedo, et al (;18-cr-24, District of Columbia); U.S. v. Michael T. Flynn (1: 17-cr-232,
District of Columbia); and U.S. v. George Papadopoulos (1: 17-cr-182, District of Columbia)

SPECIAL COUNSEL'S OFFICE | DEPARTMENT OF JUSTICE (hpps://www.justice.gov/sco)
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 89 of 120

For purposes of said entitled section, the term—

(1) “agency” as defined in section 551(1) of this title includes any executive department, military
department, Government controlled corporation, or other establishment in the executive branch of the
government (including the Executive President), or any independent regulatory agency;

(2) “record” and any other term used in this section in reference to information includes any
information that would be and subject to the requirements of this section when maintained by an agency in
any format, including an electronic format.

Defined Terms
For the purposes of this Request, the following terms are defined as follows:

@ Otherwise noted as “first” aforestated above, the Request seeks Records, Reports, and Summaries
of Special Counsel Robert S. Mueller IM, created since 2017, and thereafter, including but nat limited to, those
prepared by the Special Counsel’s investigators which documents, comprised the full MUELLER REPORT,
on March 22, 2019, and subsequently submitted to the Attorney General William P. Barr, the Department of
Justice on said even date.

Requested Records

As an individual Requester seeks the following categories of Records to the Special Counsel’s
investigation into Russian interference in the 2016 Presidential Election:

1. Special Counsel Robert S. Mueller Report and evidence submitted to the Attorney General
William P. Barr, of the Department of Justice, of said even date, as to the Special Counsel
investigation of 2017-2019. Presidential Election of Russian interference in the 2016;

2. Special Counsel Robert S. Mueller’ written Summaries as prepared by investigators of said special
counsel that comprised the Mueller’s report, which was therein above submitted as to the Special
Counsel investigation of 2017 to 2019. Presidential Election of Russian interference 2016;

3. All Communications between the Justice Department and Mueller’s office with respect to the
entitled documents as to the Special Counsel investigation of 2017 to 2019, Presidential Election
of Russian interference 2016;

4. All report(s) and documents prepared pursuant to 28 C.F.R. 600.8(c), regardless whether such records
were actually provided to the Attorney General William P. Barr, or the Acting Attorney General
Matthew G. Whitaker;

De
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 90 of 120

5. All drafts, outlines, exhibits, and supporting materials associated with any actual and/or planned
“report” or “closing documents, pursuant to 28 C,F,R, § 600.8(c);

6. All report(s) concerning or pertaining to the status of the investigation as prepared pursuant to
28 C.F.R. § 6008(a)(2), regardless such records were actually provided to the Attorney General
William P. Barr, or the Acting Attorney General Matthew G. Whitaker;

7. All drafts, outlines, exhibits, and supporting materials associated with actual and/or planned report(s)
concerning or pertaining to the status of the investigation, pursuant to 28 C.F.R. § 600.8(a)(2);

8. All records that explain... any investigative and/or prosecutorial procedure(s) pursuant to
28 C.F.R. § 600.7(b), regardless such records were actually provided to the Attorney General
William P. Barr, or the Acting Attorney General Matthew G. Whitaker;

9. All drafts, outlines, exhibits, and supporting materials associated with or pertaining to actual or
planned explanation for any investigative and/or prosecutorial procedure(s) pursuant to
28 C.F.R. § 600.7(b);

10. All referrals by the Special Counsel Robert S. Mueller III, Attorney General William P. Barr, or

Acting Attorney General Matthew G. Whitaker for administrative actions, civil sanctions or other
governmental actions, outside the criminal justice system, pursuant to 28 C,F.R. § 600.4(c), regardless
such records were actually transmitted to any party outside of the Special Counsel’s Office;

11. All reports summarizing and/or describing one or more persons outside of the Special Counsel’s
Office(1) any of the Special counsel’s evidence, findings, decisions, procedure actions or planned
procedural actions, or (2) any developments in the Special Counsel investigations of 2017 to 2019
of the Russian government’s efforts to interfere in the 2016 Presidential Election; and

12. All drafts, outlines, exhibits, and supporting materials associated with or pertaining to any actual
and/or planned report of the type(s) therein described in Item No. 11 of this FOIA Request.

The Individual Requester has excluded from its FOLA Request of records, of which have already been
disclosed to the public in their complete and unredacted form in the course of pending judicial proceeding
(FN [1] of said Individual FOLA Request) available at https://www justice.gow/news. [2]

 

[2]
Jennifer Agiesta, CNN Poll: Almost Everyone Wants a Public Report on Muller’s Findings,
CNN (Feb. 7, 2019), https://www.cnn.com/2019/02/07/politics/cnn-poll-russia-mueller-report-release/index.btml.

ate
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 91 of 120

=

The Requester agrees to pay search, duplication and review fees up to $100. If the fees amount to more
than $100. said Requester seeks a fee waiver pursuant to 5 U.S.C. § 552(a)(A)(ii) and (a)(4)(A)(u).. That the
FOIA’s legislative history makes clear that the “fee waiver provision . .. is to be liberally construed in favor
of waivers for non-commercial requesters. Fed. Cure v. Lappin, 602 F. Supp. 2d 197, 201 (D.D.C. 2009)
(internal quotation marks omitted).

Further, “disclosure of the information (i.e., Special Counsel Mueller Report and Summaries) is in the
public interest because it is likely to contribute significantly to public understanding of the activities of the
government and is not primarily in the commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A) (iii).

Finally, pursuant to the applicable regulations and statute, I, the Individual Requester expects the
determination of the Request for documents, as therein defined, within twenty business (20) days, statutorily
mandated period, see 5 U.S.C. § 552(a)(6)(A)(@i). If this Request is denied in whole or in part, the Individual
Requester asks that the Department of Justice justify all deletions by reference to specific exemptions to FOIA.
Moreover, the individual Requester expects the release of all segregative portions of otherwise exempt
material, and herein reserves the right to appeal a decision to respond without any information.

Please furnish all applicable records pursuant to FOIA, 5 U.S.C. § 552(a)(3) to:

Dr. Leonard W. Houston, Sr.
HOUSTON & HOUSTON

148 Deer Court Drive, Bldg. 4
Middletown, New York 10940-6867

Thank you for your assistance and prompt attention to this statutory matter.

f. ™.
precy submitted) :

}
/ LG
2 Caf ‘t Z UZ cy,

 

LEONARD W. HOUSTON, SR.
Individual Requester
of 1

?

FOIA Request DOJ-2019-003927 Submitted

From: admin@foiaonline.gov (admin@foiaonline.gov)
To: —fenny.houston@yahoo.com

Date: Friday, April 12, 2019, 2:07 PM CDT

This message is to confirm your request submission to the FO!Aonline application:

Tracking Number: DOJ-2019-003927
Requester Name: Leonard W Houston, Sr.
Date Submitted: 04/12/2019”
Request Status: Submitted

Description: foia request

~~ “Case 1:19-cv-00810-RBW Document 148° Filed 12/04/20 Page 92 of 120

. Request information is as follows:

4/12/2019 6:37 PM
JiAoniine Submission CSRS 1:19-cv-00810-RBW Document DRS FREY TAGES’ Page eS OT a le tomes

DOJ-2019-003927 Request Details

—, Fatt om

 

4 , /
} | :

Yee Neca * af
Submitted Evaluation Assignment Processing Closed

Request Information

Full Name Under Agency Review

Organization Under Agency Review

Fee Category TBD

Date Submitted 04/12/2019

Estimated Date

of Completion

Final Disposition Undetermined
Description

The description of this request is under agency review.

Released Records

Download Title Size (MB) File Type Release Date

No records have been released yet.

of 1 4/12/2019 6:38 PN
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 94 of 120

U.S. Department of Justice

Office of Information Policy
Suite 11050

1425 New York Avenue, NW”
Washington, DC 20530-0001

 

 

Telephone: (202) 514-3642
May 7, 2019
Dear Requester:

This responds to your Freedom of Information Act (FOIA) request seeking a copy of
the Report of Special Counsel Robert Mueller. Please be advised that the tracking number
associated with your request was provided in our letter acknowledging receipt of your request.

The Office of Information Policy (OIP) has completed FOIA processing of the "Report
On The Investigation Into Russian Interference In The 2016 Presidential Election" ("the
Report"). The FOIA-processed Report has now been made available in OJP’s online FOIA
Library, at (under the “FOIA-Processed
Documents” heading). I have determined that the Report is appropriate for release with
excisions made pursuant to Exemptions 3, 5, 6, 7(A), 7(B), 7(C), and 7(E) of the FOIA, 5

U.S.C. § 552(b)(3), (b)(S), (6)(6), (6)((AD, (0)()B), CDC), and (b\E).

Exemption 3 pertains to information specifically exempted from release by statute other
than the FOIA (in this instance, the National Security Act of 1947, 50 U.S.C. § 3024@)(1),
which pertains to intelligence sources and methods, and Rule 6(e) of the Federal Rules of
Criminal Procedure, which pertains to the secrecy of grand jury proceedings). Exemption 5
pertains to certain inter- and intra-agency records protected by the deliberative process
privilege. Exemption 6 pertains to information the release of which would constitute a clearly
unwarranted invasion of personal privacy. Exemption 7(A) pertains to records or information
compiled for law enforcement purposes, the release of which could reasonably be expected to
interfere with enforcement proceedings. Exemption 7(B) pertains to records or information
compiled for law enforcement purposes, the release of which would deprive a person of a right
to a fair trial or an impartial adjudication. Exemption 7(C) pertains to records or information
compiled for law enforcement purposes, the release of which could reasonably be expected to
constitute an unwarranted invasion of personal privacy. Exemption 7(E) pertains to records or
information compiled for law enforcement purposes, the release of which would disclose
techniques or procedures for law enforcement investigations or prosecutions.

Additionally, please be advised that some information contained in the Report is also
subject to a court order prohibiting counsel for the parties from making statements to the media
or in public settings that pose a substantial likelihood of material prejudice to the case. See
United States v. Roger J. Stone, Jr., Criminal No. 19-cr-18-ABJ (D.D.C.).

For your information, Congress excluded three discrete categories of law enforcement
and national security records from the requirements of the FOIA. See 5 U.S.C. § 552 (2012 &
Supp. V 2017). This response is limited to those records that are subject to the requirements of
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 95 of 120

-2-

the FOIA. This is a standard notification that is given to all our requesters and should not be
taken as an indication that excluded records do, or do not, exist.

You may contact our FOIA Public Liaison, Douglas Hibbard, for any further assistance
and to discuss any aspect of your request at: Office of Information Policy, United States
Department of Justice, Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-
0001; telephone at 202-514-3642; or facsimile at 202-514-1009.

Additionally, you may contact the Office of Government Information Services (OGIS)
at the National Archives and Records Administration to inquire about the FOIA mediation
services they offer. The contact information for OGIS is as follows: Office of Government
Information Services, National Archives and Records Administration, Room 2510, 8601
Adelphi Road, College Park, Maryland 20740-6001; e-mail at ; telephone at
202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

If you are not satisfied with my response to this request, you may administratively
appeal by writing to the Director, Office of Information Policy, United States Department of
Justice, Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may
submit an appeal through OIP’s FOLAonline portal at

. Your appeal must be postmarked or electronically submitted within ninety
days of the date of my response to your request. If you submit your appeal by mail, both the
letter and the envelope should be clearly marked “Freedom of Information Act Appeal.”

Sincerely,

Douglas R. Hibbard
Chief, Initial Request Staff
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 96 of 120

Your FOIA Request for a Copy of the Report of Special Counsel Robert Mueller

From: OIP-NoReply (OIP-NoReply@usdoj.gov)
Date: Tuesday, May 7, 2019, 1:58 PM CDT

Attached is correspondence from the Department of Justice's Office of Information Policy, which is associated with the
above-referenced Freedom of Information Act (FOIA) request.

Please do not reply to this e-mail, as this account is not monitored.

Thank you,

Initial Request Staff
Office of information Policy

U.S. Department of Justice

202-514-3642 (Main Line)

202-514-1009 (Fax)

Final Response - SCO Report (5.7.19).pdf
166.8kB

of 1 5/20/2019 7:47 AM
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 97 of 120

ATTACHMENT

EXHIBIT F
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 98 of 120

HOUSTON & HOUSTON. - Katee

Law and Education

Dr. LEONARD W. HOUSTON, Sr.
Juris Doctor of Law, Ph.D., Education
May 8, 2019

Melane Ann Pustay, Director

Office of Information Policy
DEPARTMENT OF JUSTICE

1425 New York Avenue, N.W. Suite 11050
Washington, D.C. 20530-0001

Mandatory Declassification Review Request
Executive Order 12958 of April 17, 1995 [Federal Register, Vol. 60 No. 76]

 

Re: FOIA Request — DOJ 2019-0038 (OIP)
Leonard W. Houston, Sr., Requester
Date Submitted: 04/12/2019

Sub.. Douglas R. Hibbard, Chief, Initial Request Staff
OIP Reply Dated: May 7, 2019

Dear Director Pustay:

This is a formal request for a mandatory declassification review, under the terms of Executive Order 12958,
as amended, therein above described, as to the following:

1. Documents of any and/or coordination between the Russian government
and individuals associated with the campaign of Presidential Donald J. Trump; and

2. Documents as to any matters that arose or may had risen directly from the
investigation the investigation in the 2016 presidential election; and

3. Documents as to any and all matters within the scope of 28 C.F.R. § 600.4(a),
pursed by the Special Counsel] Robert S. Mueller, II, with respect to his appointment
to investigate Russian interference with the 2016 Presidential election and related matters
in accordance with Order No. 3915-2017, issued and authorized by Rod J. Rosenstein,
Acting Attorney, dated May 17, 2017.

Thus, if you regard these documents as potentially exempt from disclosures’ requirements under FOIA,
as amended, I request that you nonetheless exercise your discretion to disclose them. Further, please release all
reasonably segregable nonexempt portions of said requested documents that are responsive to the Requester’s

FOIA disclosure request. 5 U.S.C. § 552(a)(3)(A)

=e

148 Deer Court Drive m Middletown m New York 10940-6867
Telephone No. (845) 343-8923 m Fax: (845) 342-3114
E-Mail: lenny.houston@yahoo.com
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 .Page 99 of 120 2%

fee en, fF
HOUSTON & HOUSTON, . ; ~ a =

ne

Law and Education

Dr. LEONARD W. HOUSTON, Sr.
Juris Doctor of Law, Ph.D., Education

Moreover, to permit I, as an individual Requester of the FOIA, as amended, to reach an intelligent and
informed decision, as to whether or not to file an administrative appeal of any “denied” material. And in that
regard, please described any withheld portions and explain the basis for your claims, this in accordance with
the indexing requirements of Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415 U.S. 977 (1974).

I, as the individual Requester under the FOIA, as amended, looks forward to receiving your response.

Jf rely,

Leonard W. Houston, Sr.

*** VAUGHN INDEX

The term “Vaughn Index” originated from Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert denied,
415 U.S. 977 (1974), wherein the court rejected an agency’s conclusory affidavit stating that requested
FOIA documents were subject to exemption, id at 828. “A Vaughn Index must: (1) identify each
document withheld; (2) state the statutory exemption claimed, and (3) explain how disclosure would damage
the interests protected by the claimed exemption.” Citizens Comm'n on Human Rights v. FDA, 45 F.3d 1325,
1326 n.1(9th Cir. 1995) This detailed affidavit “permit{s] the court system effectively and efficiently to evaluate

the factual nature of disputed information.” Jobn Doe Agency v. John Doe Corp. 493 US. 146, 149 n.2 (1989)
(quoting Vaughn, 484 F.2d at 826)

.

148 Deer Court Drive m Middletown m New York 10940-6867
Telephone No. (845) 343-8923 m Fax: (845) 342-3114
E-Mail: lenny.houston@yahoo.com
caine LVicdL Ed ~ A ME ANU OL vss 9° S7VUATYIUS ALL

ase 1:19-cv-00810-R

AP EAM AM BUELL OF LS 00 of 1 2 URE Sa MA see

Document 148” Filed 12/04/20 Page 100 of 120

FOIA Request DOJ-2019-004807 Submitted

From: admin@foiaonline.gov (admin@foiaonline.gov)
To: — lenny.houston@yahoo.com

Date: Tuesday, May 21, 2019, 12:13 PM CDT

This message is to confirm your request submission to the FOlAonline application: Request information is as
follows:

Tracking Number: DOJ-2019-004807
Requester Name: Leonard W Houston, Sr.
Date Submitted: 05/17/2019

Request Status: Submitted

Description: mdr

of I $/21/2019 5:05 PV
RUA ALAR CEs BET RR RU A se

A "CASE 1:19-Cv-00810-RBW Document 148’ Filed 12/04/26" Page 101 of 7

DOJ-2019-004807 Request Details

 

Submitted Evaluation Assignment Processing Closed

Request Information

Full Name Under Agency Review
Organization Under Agency Review
Fee Category TBD

Date Submitted 05/17/2019

Estimated Date
of Completion

Final Disposition Undetermined
Description

The description of this request is under agency review.

Released Records

Download Title Size (MB) File Type Release Date

No records have been released yet.

of 1 5/21/2019 5:04 Pl
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 102 of 120
( ‘

ATTACHMENT

EXHIBIT G
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 103 of 120

LEONARD W. HOUSTON, PH.D., J.D.

 

148 Deer Court Drive » Middletown, New York 10940-6867 © (845) 343-8923 e FAX (845) 342-3114

May 20, 2019
Melane Ann Pustay, Director
OFFICE OF INFORMATION POLICY(OIP)
UNITED STATES DEPARTMENT OF JUSTICE
1425 New York Avenue, N.W., Suite 11050
Washington, D.C. 20530-0001

Freedom of Information Act Appeal
Title 5, United States Code, section 552 (a)(6), as amended by Public Law No. 104, Stat. 3048,
as amended by FOIA Improvement Act of 2016, Public Law No. 114-185, 130 Stat. 538.

Re: FOIA Request —DOJ 2019-0038 (OIP)
Leonard W. Houston, Sr., FOIA Requester
Date Submitted: 04/12/2019

 

Dear Director Pustay:

This letter submitted herein, is pursuant to Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as amended,
and is herein, a statutory appeal of denial of said FOIA request dated April 5, 2019, being in part for Records,
Reports and Summaries in the possession of the Office of Attorney General, William P. Barr, Attorney General,
of the Department of Justice (“DOJ”), with respect to the Special Counsel Investigation into Russian Interference
in the 2016 Presidential Election and related matters within the statutory scope of 28 C.F.R. § 600.4(a) and Section
600.4 through 600.10 of Title 28 of the Code of Federal Regulations are applicable to the appointed Special
Counsel, Robert $. Miller I. Annexed copy of Order No. 3915-2017, dated May 17, 2017

The same, being applicable to the Special Counsel, Robert S. Mueller III, as appointed Special Counsel for
the United States Department of Justice pursuant to Order No. 3915-2017, as issued by virtue of the authority
vested therein, by Acting Attorney General, Rod J. Rosenstein, dated May 17, 2017.

Thus, absent of complete response to initial FOLA request as to: (1) the [wnredacted] Final Mueller Report
that was submitted on March 22, 2019, (2) the public release of the Summaries of Special Counsel Robert
Muller’s report that were prepared by his investigators, and (3), all communications between the Justice
Department and Mueller’s office with respect to any and all said entitled documents and any and all related
aspects of “Conclusion” and “Obstruction of Justice” by Donald J. Trump and/or any individuals associated
with the presidential campaign of Donald J. Trump in the 2016 election.

As therein requested by said Requester’s entitled letter, dated April 5, 2019, addressed to OAG FOIA Office,
Douglas Hibbard, Chief, Initial Request Staff, Office of Information Policy, Department of Justice, as assigned
Tracking Number: DOJ-2019-00392, dated April 12, 2019, 207 P.M. CDT.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 104 of 120

Melane Ann Pustay, Director
OFFICE OF INFORMATION POLICY (OIP)
UNITED STATES DEPARTMENT OF JUSTICE

Page 2

The FOIA Requester contends and hereby asserts, that the U.S. Department of Justice’s unlawfully
withholding of records requested by Leonard W. Houston, Sr., as Requester, violates the FOIA, 5 U.S.C.

§ 552(a)(3)(A),

Thereby sought to withhold (i.e., including excisions made in the “Report On the Investigation Into
Russian Interference In The 2016 Presidential Election” (“the Report”) requested records under the claim
Exemptions 3, 5, 6, 7(A), 7(B), 7(C), and 7(E); and the reliance on FOIA 5 U.S.C. § 552(b)(3), (6)(5), ()),
(b)(7)(A), (b)(7)(B), (7) (b)(7)(C) and (b)(7)(E) to disclosure, in the specific absence and/or statement thereof,

to each said exemption under the deliberative process privilege.

Moreover, Exemption 5 [ie., 5 U.S.C. § 552(b)(5)], permits an agency to withhold materials normally
privileges from discovery in civil litigation against the agency (see, Tax Analysts v. IRS, 117 F.3d 607, 616
D.C. Cir. 1997). Thus, to qualify as exempt under said Exemption 5, “a document must meet two conditions:
its source must be a Government agency, and it must fall within the ambit of a privilege against discovery
under judicial standards that would govern litigation against the agency that holds it.” Syolt-Nielsen Transp. Grp.
Ltd. v. United States, 534 F.3d 728, 733 (D.C. Cir. 2008).

Further, for said documents to fall within the scope of the deliberative process privilege, withheld materials
must be both “predecisional” and “deliberative” as cited in the case- Mapother v. Dep’t of Justice, 3 F.3d 1533,
1537 (D.C. Cir. 1993). And, a communication is predecisional if, “it was generated before the adoption of an
agency policy” and deliberative if it “reflects the give-and-take of the consultative process.” Coastal States Gas
Corp. v. Dep’t of Energy, 617 F.2d 854, 8866 (D.C. Cir. 1980).

Thus, even if the document is predecisional at the time it is prepared, it can lose that status if it is adopted,
formally or informally, as the agency position on an issue[.] id. The deliberative process privilege is to
construe “as narrowly as consistent with efficient Government operation.” United States v. Phillip Morris,
218 F. R. D. 312, 315 (D. D.C. 2003)(quoting Taxation with Representation Fund v. IRS, 646 F.2d 666, 667
(D.C. Cir.)

Further stated therein as DOJ’s official response (Douglas R. Hibbard, Chief, Initial Request Staff),
dated May 7, 2019, “*** that this is a standard notification that is given to all our requesters and should not be
taken as an indication that excluded records do, or do not, exist.”

Here, the information sought has an informative value, and potential for contribution to public understanding
(Note the decision in Elizabeth v. Central Intelligence Agency, 478 F. Supp. 1175, 1176 (D.C. D. 1979) (evena single
document has the potential for contributing to public understanding).

Moreover, without adequately describing the documents withheld, without establishing a factual and/or legal
basis for the application of these exemptions as aforestated above, to the responsive agency documents and
without performing a sufficient segregability analysis to justify withholding nonexempt portions of requested
records, which should be disclosed as reasonably segregable from exempt portions.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 105 of 120

Melane Ann Pustay, Director
OFFICE OF INFORMATION POLICY (OIP)
UNITED STATES DEPARTMENT OF JUSTICE

Page 3

In addition, U.S. Department of Justice has failed to render and/or produce a complete itemized, indexed
inventory of every record or portion thereof responsive to Requester’s FOIA request pursuant to 5 U.S.C. 552,
as amended, which the DOJ asserted to be exempt from disclosure, if any, to be accompanied by a detailed
justification statement covering each refusal to release records or portions thereof in accordance with the
indexing requirements of Vaughn v. Rosen, 157 U.S.App.D.C. 340, 484 F.2d 820 (1973) cert. denie4d, 415 US.
977, 94 §.Ct. 1564, 39 L.Ed.2d 873 (1974); Vaughn v. Rosen, 523 F.2d 1136 (D.C. Cir. 1975)

Thus, the “Vaughn Index” must explain specifically which of the nine statutory Exemptions to FOIA’s
general rule of disclosure supports the DOJ’s decision to withhold a requested document or to delete
information from a released document. Founding Church of Scientology of Washington, D.C. Inc. v. Bell,
603 F.2d 945, 947 (D.C. Cir. 1976).

The Requestor, Leonard W. Houston, Sr., has now stipulated and agreed to narrow the scope of its request in
two ways. First, Leonard W. Houston, Sr., will strike the term “drafts” from all categories in its FOIA request.
Second, Leonard W. Houston Sr., will clarify that in Category 11, is seeking only “All other formal written
reports, excluding e-mails, informal communications, and logistical memoranda, summarizing or describing. . .

The Individual Requester has excluded from its FOIA Request of records, of which has already been
disclosed to the public in their complete and unredacted form in the course of pending judicial
proceeding (FN. [1] of said Individual FOIA Request) available at https://www.justice.gow/news. [Jennifer
Agiesta, CNN Poll: Almost Everyone Wants a Public Report on Muller’s Findings, CNN (Feb. 7, 2019),
https://www.cnn.com/2019/02/07/politics/ cnn-poll-russia-mueller-report-release/index.html.]

Congress enacted Freedom of Information Act (FOIA) to “open up the workings of government to public
scrutiny through the disclosure of government records.” Stern v, FBI, 737 £.2d 84, 88 (D.C. Cir. 1984) As such,
and pursuant to FOIA’s nine Exemptions (5 U.S.C. § 552 *b) (1) - (9), an agency may withhold requested
information. However, because FOIA established a strong presumption in favor of disclosure, requested
materials must be disclosed unless it falls squarely with one of the exemptions (see, Burke v, U.S. Dep’t of Health
and Human Servs. , 87 F.3d 508, 515 (D.C. Cir. 1996).

In 2016, Congress passed the Freedom of Information Improvement Act of 2016 (“the FOIA Improvement
Act”), which amended FOIA (see, Pub. L. No. 114-185, 130 Stat. 518 codified at U.S.C. § 552 (2016), which
amended 5 U.S.C. § 552, and was enacted on June 30, 2016). Which said Act codified the “foreseeable harm”
standard, established by the Department of Justice in 2009 and used to defend an agency’s decision to withhold
information.

Further, under the foreseeable harm “standard, the Department of Justice would “defend an agency’s denial of
an FOIA request only if (1) the agency reasonably fores[aw] that disclosure would harm an interest protected by
one of [FOLA’s] statutory exemptions, or (2) disclosure was prohibited by law.” U.S. Dep’t of Justice, guide to
the Freedom of Information Act 25 (2009 ed) (htttps://www-.justice.gov/archive/oip/foia_guide09/ procedual-
requirements.pdf.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 106 of 120

Melane Ann Pustay, Director
OFFICE F INFORMATION POLICY (OIP)
UNITED STATES DEPARTMENT OF JUSTICE

Page 4

Accordingly, as amended by the FOIA Improvement Act, the statutory text now provides that: “an agency
shall... withhold information under this section only if... (1) the agency reasonably foresees that
disclosure would harm an interest protected by [a FOIA] exemption; or (Il) disclosure is prohibited by law. —

5 U.S.C. § 552(a)(8)(A). Thus, stated differently, pursuant to the FOIA Improvement Act, an agency must
release a record-even if it falls within an FOIA exemption-if releasing the record would not reasonably harm an
exemption-protected interest” and if the law does not prohibit the disclosure. Rosenberg v. U.S. Dep't of Def,
342 F. Supp. 3d 62, 72 (D.D.C. 2018) (citation omitted).

The agency (i.e., U.S. Department of Justice) bears the burden of justifying any withholding (see case—
Bigwood v. U.S. Agency for Int'l Dev., 484 F. Supp. 2d 68, 74 (D.D.C. 2007).

Thus, base upon this premise, for a Court to determine whether documents properly were withheld, the
agency must provide a detailed description of the information withheld through the submission of a so-called
“Vaughn Index,” sufficiently detailed affidavits or declarations, or both. Hussain v. U.S. Dep't of Homeland Sec.,
674 F. Supp. 2d 260, 267 (D.C.C. 2009)

Moreover, given the fact, there is no set formula for a “Vaughn Index” the agency must “disclose as much
information as possible without thwarting the exemption’s purpose. King v. Dep’t of Justice, 830 F.2d 210,224
(D.C. Cir. 1987).

Requestor, Leonard W. Houston, Sr., contends and hereby asserts, that the U.S. Department of Justice has
failed to meet the foreseeable harm standard codified in the Act, under their cited FOIA Exemptions. Thus,
applying the “foreseeable harm” standard, the DOJ has failed to explain how the disclosure of information
withheld under the cited Exemptions would harm their deliberative process.

As previously stated, the actual government activity at issue in the Requestor’s FOIA Request is the Special
Counsel’s investigation of Russian interference of the 2016 presidential election and the U.S. government’s
response to Russian election interference. Said Requestor’s FOIA Request included facts—supported by both
official government documents and federal regulations—to demonstrates that the activities of the Special
Counsel, including the creation of investigatory reports, constitute a federal government activity. Moreover,
the U.S. government's response to Russian election interference is self-evidently an actual government activity.

Arguably, the foreseeable harm requirement does not go “so far as to require the government to identify
harm likely to result from disclosure of each of its cited Exemption withholding, but the government (DOJ)
at least needed to do more than “perfunctorily state that disclosure of all withheld information-regardless of
category or substance-would jeopardizes the free exchange of information. Annexed copy of a letter from
Robert S. Mueller III, Special Counsel, U.S. Department of Justice, Re:

Report of the Special Counsel on the Investigation into Russian Interference
in the 2016 Presidential election and Obstruction of Justice(March 2019),

dated March 27. 2019, addressed to Hon. William P. Barr, Attorney General of the United States, Department
of Justice, which stated inter alia, “Accordingly, the enclosed documents are in a form that can be released to
the public consistent with legal requirements and Department policies. I am requesting that you provide these
materials to Congress and authorize their public release at this time.”
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 107 of 120

Melane Ann Pustay, Director
OFFICE OF INFORMATION POLICY (OIP)
UNITED STATES DEPARTMENT OF JUSTICE

Page 5

Thus, considering among other things, the voluminous press coverage of, and the intense interest, as herein
asserted by this Requester, in the Special counsel’s investigation, it is clear that I being of the public, urgently
need to know the details of the interference in the 2016 presidential election. Furthermore, the potential
involvement of President Donald Trump in a foreign campaign to influence an election unquestionably bears
on the integrity of the government and inevitably affects public confidence.

So, to does the government’s capacity to protect United States’ election systems and democratic institutions
against foreign attacks Here, the Special Counsel’s reports [unredacted] would shed more significant light on
both of these matters so outlined in his reference letter to William P. Barr, Attorney General of the United
States, Department of Justice in his letter dated March 27, 2019. in which he concluded in said entitled letter:

“Tt would also accord with the standard for public release of notifications
to Congress cited in your letter (March 24, 2019]. See 28 CFR. § 609%(¢)
(‘the Attorney General may determine that public release of congressional

notifications” would be in the public interest”).

Conclusion

Requester, respectfully request that sad decision and determination of DOJ to withhold the requested
documents as aforestated, in all respects, be reverse, according to the relevant DOJ and FOIA regulation, and
that the U.S. Department of Justice conduct a search for any and all records responsive to the Requester’s
FOIA request and demonstrate that it employed search methods reasonably likely to lead to the discovery of
records responsive to said Requestor’s FOIA request, (1) that DOJ produce by a date certain, any and all non-
exempt records responsive to Requester’s FOIA request and a “Vaughn Index” of any responsive records as
therein being subsequently defined withheld under claim of statutory Exemption, and not continuing to
withhold and all non-exempt records responsive to said Requestor’s FOIA request.

Thank you for your consideration of this administrative Appeal, as I will anticipate your determination on
said appeal within twenty (20) working days. 5 U.S.C. § 552a)(6)(A)(ii).

Reectly nui \ is
Cap Ei Nelo
Leonard W. Houston, Sr.

Requester

 
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 108 of 120

Melane Ann Pustay, Director

OFFICE OF INFORMATION POLICY (OIP)
UNITED STATES DEPARTMENT OF JUSTICE
Page 6

Requested Records

As an FOIA Requestor seeks the following categories of Records to the Special Counsel’s investigation into
Russian interference in the 2016 Presidential Election:

1. Special Counsel Robert S. Mueller Report and evidence submitted to the Attorney General
William P. Barr, of the Department of Justice, of said even date, as to the Special Counsel
investigation of 2017-2019. Presidential Election of Russian interference in the 2016;

2. Special Counsel Robert S$. Mueller’ written Summaries as prepared by investigators of said special
counsel that comprised the Mueller’s report, which was therein above submitted as to the Special
Counsel investigation of 2017 to 2019. Presidential Election of Russian interference 2016;

3. All Communications between the Justice Department and Mueller’s office with respect to the
entitled documents as to the Special Counsel investigation of 2017 to 2019, Presidential Election
of Russian interference 2016;

4, All report(s) and documents prepared pursuant to 28 C.F.R. 600.8(c), regardless whether such records
were actually provided to the Attorney General William P. Barr, or the Acting Attorney General
Matthew G. Whitaker; [FN:1)

5. All drafts, outlines, exhibits, and supporting materials associated with any actual and/or planned
“report” or “closing documents, pursuant to 28 C,F,R, § 600.8(c); [id. FN:1]

6. All report(s) concerning or pertaining to the status of the investigation as prepared pursuant to
28 C.F.R. § 6008(a)(2), regardless such records were actually provided to the Attorney General
William P. Barr, or the Acting Attorney General Matthew G. Whitaker; [FN:2]

7. All drafts, outlines, exhibits, and supporting materials associated with actual and/or planned report(s)
concerning or pertaining to the status of the investigation, pursuant to 28 C.F.R. § 600.8(a)(2); [id. FN:2]

8. All records that explain... any investigative and/or prosecutorial procedure(s) pursuant to
28 C.F.R. § 600.7(b), regardless such records were actually provided to the Attorney General
William P. Barr, or the Acting Attorney General Matthew G. Whitaker; [FN;3]

9, All drafts, outlines, exhibits, and supporting materials associated with or pertaining to actual or
planned explanation for any investigative and/or prosecutorial procedure(s) pursuant to
28 C.F.R. § 600.7(b); [i FN:3]
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 109 of 120

Melane Ann Pustay, Director
OFFICE OF INFORMATION POLICY (OIP)
UNITED STATES DEPARTMENT OF JUSTICE

Page 7

10. All referrals by the Special Counsel Robert S. Mueller II, Attorney General William P. Barr, or
Acting Attorney General Matthew G. Whitaker for administrative actions, civil sanctions or other
governmental actions, outside the criminal justice system, pursuant to 28 C,F.R. § 600.4(c), regardless
such records were actually transmitted to any party outside of the Special Counsel’s Office; [FN4]

11. All reports summarizing and/or describing one or more persons outside of the Special Counsel’s
Office(1) any of the Special counsel’s evidence, findings, decisions, procedure actions or planned
procedural actions, or (2) any developments in the Special Counsel investigations of 2017 to 2019
of the Russian government’s efforts to interfere in the 2016 Presidential Election; [FN:5 Jand

12. All drafts, outlines, exhibits, and supporting materials associated with or pertaining to any actual
and/or planned report of the type(s) therein described in Item No. 11 of this FOIA Request.

Defining a “Record”

In response to your question [The Honorable DIANNE FEINSTEIN, Senator Ranking Member,
Committee on the Judiciary, dated April 19, 2017] about OIP’s (Office of Information Policy) guidance
on defining a “record” for purposes of responding to FOIA requests, that guidance is rooted in the
guiding principles provided by the court of Appeals for the District of Columbia in American
Immigration Lawyers Association (AAHA) v. EOIR, 830 F.3d 667, 678 (216), as the definition of a record
found in the FOIA’s sister statute, the Privacy Act of 1974. Like the FOIA, the Privacy Act has an access
provision and is contained within 5 U.S.C. § 552, as part of the Administrative Procedure Act.

wh ot
Additionally. once a record has been identified as responsive, the agency applies the presumption
of openness in processing those records. OIP’s guidance does not change this in disclosure
determinations even before these principles were codified in the statute. Looking to the definition of
a record found in the Administrative Procedure Act, OIP’s guidance provides workable principles to
help agencies implement the precedent set in AJLA in a manner that is not only consistent with the
presumption of openness, but fully embraces it.
%
Moreover, OIP’s guidance stresses that the nature of a FOIA “record” is defined by both the content
of a document and the subject of the request, both of which must be considered in determining what is
a record for the purposes of each individual FOIA request. . .

By: SAMUEL R. RAMER, Acting Assistant Attorney General
Office of the Assistant Attorney General, Washington, D, C. 20530
Excerpt from a responsive letter to Hon. DIANNE FEINSTEIN, Senator, dated April 19, 2017
U.S. Department of Justice
Office of Legislative Affairs
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 110 of 120

Melane Ann Pustay, Director
OFFICE OF INFORMATION POLICY (OIP)
UNITED STATES DEPARTMENT OF JUSTICE

Page 8

FOOT NOTES:

[1]
28 C.F.R § 600.8(c)}Closing documentation. At the conclusion of the special counsel’s work, he or she shall provide

the Attorney general with a confidential report explaining the prosecution or declination reached by the Special counsel;
and the Special Counsel is required to provide the Attorney General with a report at the conclusion of the investigation.

[2]

28 C,F,R, § 6008(a)(2): The Special Counsel is required to provide annual status to the Attorney General; (2)
Thereafter, 90 days before the beginning of each fiscal year, the Special Counsel shall report to the Attorney General the
status of the investigation and provide a budget request for the following year. The Attorney General shall determine
whether the investigation should continue and, if so, establish the budget for the next year.

[3]

28 C.F.R. § 6007(b): the Attorney General may request an explanation for any investigative or prosecutorial step taken
by the Special Counsel:(b) The Special Counsel shall not be subject to the day-to-day supervision of any official of the
Department. However, the Attorney General may request that the Special counsel provide an explanation for any
investigative or prosecutorial step, and may after review conclude that the action is so inappropriate or unwarranted under
established Departmental practices that it should not be pursued. In conducting that review, the Attorney General will
give great weight to the views of the Special counsel. If the Attorney General concludes that a proposed action by a Special
counsel should not be pursued, the Attorney General shall notify Congress as Specified in § 6009(a)().

[4]

28 C,F.R. § 600.4(c): The special counsel may take “necessary action” to pursue penalties “outside the criminal justice
system” in consultation with the Attorney General: (c) civil and administrative jurisdiction. If in the course of his or her
investigation the Special Counsel determines that administrative remedies, civil sanctions or other governmental action
outside the criminal justice system might be appropriate, he or she shall consult with the Attorney General with respect to
the appropriate component to take any necessary action. A special counsel shall not have civil or administrative authority
unless specifically granted such jurisdiction by the Attorney.

[5]
Requester, Leonard W. Houston, Sr., in its FOIA Request sought twelve categories of records related to the Special
Counsel’s investigation into Russian interference in the 2016 presidential election:

All other reports summarizing or describing for one or more persons
outside of the Special Counsels’ Office, (i) any of the special counsel’s
evidence, findings, decisions, actions, or planned actions, or (i) any
developments in the Special counsel investigations; and

All drafts, outlines, exhibits, and supporting materials associated with
Any actual or planned report or the type described in said Category of
this request.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 111 of 120

ATTACHMENT

EXHIBIT H
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 112 of 120

U.S. Department of Justice

Office of Legislative Affairs

 

 

Office of the Assistant Attorney General Washington, D.C. 203530

APR 15 2017

The Honorable Dianne [einstein
Ranking Member

Cammittee an the Judiciary
United States Senate
Washineton. DC 20510

Dear Senator Feinstein:

This responds to your letter dated March 15, 2017 to the Director of the Department of
Justice’s (the Department) Office of Information Policy (OP) concerning the implementation of
the FOIA Improvement Act of 2016 and OIP’s role in FOTA matiers. As you know, the
Department is responsible for encouraging government-wide compliance with the FOIA and we
take this responsibility very seriouslv. The Department recently submitted to Congress its 2016
FOIA Litigation and Compliance Report,1 which details a wide range of ellorts undertaken by
OTP this past calendar year to encourage compliance with the FOIA. We refer the Comunittee to
that Report tor a comprehensive description of OJP’s activities in that regard. Set out below are
answers to your specific questions. We are sending identical responses lo the other Scnators whe
joined in your letter.

FOIA Improvement Act of 2016

OIP has taken a number of sleps to ensure that agencies are fully implementing all the
recent changes made to the POTA through the FOTA Improvement Act of 2016. The two
changes to the statute referenced in your letter, i.c., codification of the “foreseeable harm
standard” and cadification of the practice of proactively posting records online once they have
been requesied three umes, both originated with the Deparment of Justice and OTP has been
encouraging compliance with these long-standing polices for a number of years. OL? has long
included these topics in its government-wide FOIA trainings and has required agencies to report
on their implcmentation through their Chicf FOIA Officer Reports, which are publicly available
on OIP’s website.

After passage of the FOLA Improvement Act of 2016, OIP immediately took a number of
steps to inform and educate agencies as to all of its provisions. OIP created a detailed summary
of the law and a redline version of the FOLA showing the changes made and posted these
resources to its website. OIP continued to assist agencies with implementation of the new

) Links te supporting documents have been embedded throughout the document and can be viewed by selecting the
highlighted text. All Jinks can be accessed by visiting http:"www.justice. gos orp.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 113 of 120

The Ilonorable Dianne [einstein
Page Iwo

statutory amendments by providing training, issuing guidance, and leading government-wide
efforts in accordance with the various new provisions of the law. [or example:

+ OFP held a government-wide training event that was widely attended on the new
FOIA amendments. The iraining provided an overview of the amendments, including
codification of the foreseeable harm standard and the pasting of frequently requested
records. ‘The training also provided an opportunity for agency FOIA personnel to ask
OIP’s Director questions about the FOIA Improvement Act. The slides from the
training session are publicly available on OIP’s website.

+ OJP issued several guidance articles to agencies addressing the various changes made
by the FOIA Improvement Act of 2016:

we

On July 18, 2016, OLP issued guidance to agencics on the new requirements
for FOTA response letters, including the requirement to afford requesters
ninety days io ile an administrative appeal and the new notification
requirements for extending the FOLA’s time limits. The guidance included an
implementation checklist to serve as a quick resource for FOIA professionals.

« On September 8, 2016, OTP issued updated guidance on Agency FOTA
Regulations, which incorporated the changes made by the FOLA Improvement
Act of 2016. OJP also issucd an updated Template for Agency FOIA
Regulations for agencies to use as they update their regulations.

= On October 6, 2016, OIP issued guidance on the new requirements for agency
Annual FOLA Reports. OIP alsu updated the Department of Justice Handbook
for Agency Annual FOLA Reports to reflect the changes made under the FOIA
Improvement Act of 2016.

« On October 19, 2016, OTP issued guidance on the new requirements further
prohibiting the assessment! of certain fees when the FOIA’s time limits are not
met. This guidance also included a “Decision Tree” designed to serve as a
resource for FOLA professionals as they implement the new restrictions in real
time.

* On July 22, 2016, OIP convened the first meeting of the Chief FOTA Officers (CFO)
Council, created by the FOIA Improvement Act of 2016. As one of the Chairs for the
Council, OIP coordinated this inaugural meeting to both immediately establish this
new body and to receive feedback on the potential unplementation ofa “Release to
One is a Release to All” presumption for ROTA responses. OTP’s Director opened the
mecting by providing an overview of the responsibilities of agency CFOs and then
briefed the Council on the Department’s six-month Proactive Disclosure Pilot that
tested the “Relewse to One 1s a Release to All” concept.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 114 of 120

The Honerable Dianne Feinstein
Page Three

Finally, OIP continues to provide direct, one-on-one counseling for agency personnel
through its POLA Counselor Service. Agency professionals continue to cal] OIP’s FOLA
Counselor service for advice on all aspects of the FOIA, including the new provisions from the
FOTA Improvement Act of 2016.

Consolidated Online Request Portal

With the launch of FOTA. gov in 2011, OFP created a singular online resourec that the
public can use to learn about the FOTA, including where and how to make a request, with ready
links to existing agency online portals, and descriptions of each agency. FOTA.gov also has a
range of other helpful features, such as a search function that allows a potential requester to first
search for publicly available information that is already online. FOIA.gov also displays
graphically a wealth of data on all aspects of agencies’ compliance with the FOTA. Over the past
few years, as part of commitments in the United States’ Secand and Third Open Government
National Action Plans, OLP bas becn working with both internal and external stakcholdcrs to
develop user and market research, as well as baseline requirements, for development of enhanced
features on FOLA.gov. Among those {features would be a consolidated or national FOJA request
portal that would allow a member of the public to make a request to any agency directly from
FOIA. gov.

Subsequent to the signing of the FOIA Improvement Act of 2016, OTP contimed this
work with the Office of Management and Budeci (OMB) as a Cross-Agency Priority (CAP)
goal. Warking with OMB, we have secured $1.3 million to develop the initial phase of the
portal. OIP also has been working with the 18I Team at GSA to develop a Statement of Work
for the project and the Department has now signed an inter-agency agreement with 18. As you
know, I8F is a technology service built in the spirit of tech startups and provides agencies with
custom, user-centric solutions that address a client’s unique challenges. We are nearing the
kickoff of our new work on the portal in conjunction witb 18F in the coming weeks. We expect
the initial phase of the project to be completed in 2017; however, we will be emploving an open
and iterative development process throughout this project allowing stakcholders to be fully
engaged from the very beginning. This will ensure that interested stakeholders, including
reqnesters and agencies, can monitor, and weigh-in on, the progress of the portal as Une project
proceeds, The work being done on the portal will be available to view and interact with from the
beginning and as it progresses towards a more final product, both requesters and agency users
will be able to continue to work with it and test new features in cach iteration of the development
process.

Fostering Good Communication between Agencies and Requesters
OTP has engaged in a range of efforts over the years to encourage good communication and
outreach with requesters across the government. Since 2010, OIP has issued muluple guidance
articles encouraging practices that embrace the importance of good communication with

requesters. This guidance, which is listed below, is available on OTP*s website.

* The Importance of Good Communication with FOTA Requesters (March I, 2010)
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 115 of 120

‘The Honorable Dianne Feinstein
Page Pour

* ‘Lhe Importance of Good Communication with FOLA Requesters 2.0: Improving Both
the Means and Content of Requester Communications (November 22, 2013}
+ Limitations on Use of “Still-Interested” Inquiries (July 2, 2075)
Implementation Checklist for OIP Guidance on Limitations on Use of "Still-
Interested" Inquines

In addition to its muidance, each year OIP provides training to thousands of FOIA
professionals across the government and has integrated the importance of good communication
throughout those training programs. Further, in March 2015 OJP released a suite of new
electronic training resources available for all agencies. As part of this suite of resources, in the
e-Learning training for FOTA prolessionals an entire module focuses on good communication
practices and working with requesters in a spirit of cooperation. This module includes simulated
interactions between FOIA professionals and requesters illustrating the benefits of good
communication.

Expanding on its training program, in May 2014 OIP launched a new Best Practices
Workshop Series and invited experts from the government and the public to share successful
strategies and best practices on specific topics in FOLA administration. All of the sessions and
the best practices shared are recapped on OIP’s website so that all government personnel can
learn from them. Each vear for the past three years, OIP has held a workshop that specifically
focused on good communication and outreach with requestcrs:

* Best Practices from the Requester’s Perspective (October 28, 2014)
* Customer Service and Dispute Resolution (February 18, 2015)
* Best Practices liom the Requester’s Perspective (April 25, 2016)

You can view all of the best practices discussed at these workshops on the Best Practices
Workshop Series page of O1P’s website. OLP’s guidance, as well as the best practices shared in
these workshops, emphasize communicating with requesters early on and then maintaining
{frequent and substantive communications throughout the FOIA process.

Asa further way of reinforcing the importance of outreach to requesters, OTP has also
required agencies to report on their KOLA outreach activities in their Chic! FOIA Officer
Reports. As you know, the FOIA requires each agency Chief FOIA Officer to “review and
report to the Attorney General, through the head of the agency, at such times and in such formats
as the Attarncy General may direct, on the agency's performance in implementing [the FOTA].”
5 U.S.C. § 552(7)(2)(D) (2014). In addition to asking about requester outreach, OTP has also
asked apencies to report on the activilies of their FOIA Requester Service Centers and FOLA
Public Liaisons who interact with requesters every day. Moreover, this past year, OJP asked
agencies o report on whether they offer a mechanism for requesters to provide fecdback about
their experience with the FOIA process. OIP posts all of the Chief FOIA Officer Report
Cmidelines on its Guidance page.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 116 of 120

The Honorable Dianne Feinstein
Page Vive

In their Chief FOLA Olficer Reports, many agencies have detailed their efforts to engage
in outreach with requesters. The following are just a few examples of these efforts that were
highlighted in the Department's Summary of the 2016 Chief FOIA Officer Reports:

* The Department of Homeland Security Privacy Office hosted an open forum meeting
to discuss their FOIA process with requesters and to look for ways lo improve.

* At the Department of Defense, in July 2016 the National Security Agency (NSA)
hosted a roundtable with a representative of civil society. Additionally, tn April 2016
NSA held a session with a frequent requester at the Intelligence Community FOIA
Officers Information Day.

* ‘Lhe United States Postal Service (USPS) beld a FOLA Forum in December 2015 that
was open to postal employees and the public.

As you can see, the Department very much appreciates the importance and benetits of
working with requesters and employing good communication practices. OJP has fully embedded
those principles in all of its different efforts to encourage compliance with the FOIA.

“Release to One is Release to Al”

In July 2015, the Department launched a 6-month pilot program with seven volunteer
agencies to assess the viability of a policy that would direct agencies to proactively post online
their FOTA responses. The concept behind the pilot was to take the legal maxim under the FOIA
that “release to one is release to all” and make tt literally a reality. “he goal of such a policy is to
enable all citizens—not just those making individual requests—to have access to information
released under the FOIA. Preparing documents for online posting involves time and resources to
ensure that the material is available to all members of the public, including thase with
disabilities. Recause that preparation necessarily involves agency time and resources, OIP
conducted the pilot to capture metrics on the fime and resources associated with implementing
this policy, as well as to assess any impacts on interested stakeholders. At the conclusian of the
pilot OIP prepared a comprehensive report, summarizing the metrics gathered and experiences
learned by the pilot participants. Based on the metrics collected. input from stakeholders, and
interviews and discussions with the pilot participants OTP made seven findings concerning the
feasible of implementing such a policy, which it included in its public report.

In conjunction with the stenmg of the FOLA Improvement Act of 2016. OIP took this
initiative to the next step by working with the newly established Chief FOLA Officers Council to
consider the lessons learned from the pilot and to get further input on issues critical to a proposed
government-wide “Release to One is a Release to All” policy. ‘Uhis effort included assessing the
impact on investigative journalism, as well as how best to address technological and resource
challenges. OP held two Chief FOIA Officer Council meetings in July and September of 2016,
both of which were open to the public. A recap of the mectings, and all of the material from the
meetings, can be found on the Chief FOTA Officer Council page of OIP*s website.
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 117 of 120

Che Honorable Dianne Feinstein
Page Six

After giving carcful consideration to the Iessons learned from the pilot and the feedback
received from both agencies and the public, OTP next published draft guidance concerning the
proposed policy in the Federal Register for public comment. All comments were due by
December 23. 2016. OIP reecived a range of thoughttul comments with competing suggestions
from the public on several aspects of the policy, including the merits of whether a delay should
be required before agencies post records. ‘he Department is currently evaluating those
comments and balancing them against the lessons learned from the pilot and agency feedback to
determine the best path forward for advancing the principles behind the policy. The
overwhelming concern raised by agencies with regard to the policy are the resources needed to
prepare documents for posting by making them compliant with Section 508 of the Rehabilitation
Act. Some agencies have reported concern that this diversion of their time and resources could
impact their ability to respond to FOTA requests.

OTP is continuing to encourage agencies to proactively past information of interest to the
public. Indeed, several agencies reported in their 2017 Chief FOIA Officer Reports that they are
already implementing the “Release to One is a Release to All” presumption. Morcover, as
discussed above, in accordance with the FOTA Improvement Act of 2016 agencies are required
to post FOLA-processed records once they have been requested three times and so those POLA-
processed records are now being made available to all through that public posting.

Defining a “Record”

In response to your questions about OLP?’s guidance on delining a “record” lor purposes
of responding to FOTA requests, that guidance is rooted in the guiding principles provided by the
Court of Appeals for the District of Columbia Circuit in American Immigration Lawyers
Association (ALLA) v. FOER, 830 F.3d 667, 678 (2016), as well as the definition of a record
found in the FOIA’s sister statute, the Privacy Act of 1974. Like the FOTA. the Privacy Act has
an aceess provision and is contained within 5 U.S.C. § 552 as part of the Administrative
Procedure Act.

In A/LA the plaintiff submitted a request to the agency for recards regarding complaints
made against immigration judges. The agency processed thousands of pages of complaint files,
but made redactions of information thai the agency deemed to be non-responsive to the FOIA
request. AILA moved to compel production af the non-responsive material and, as the D.C.
Circuit relayed, “|t{he district court, relying on its own past practice and that of other district
courts in recent years, denied ATT.A‘’s motion.” Indeed, as noted in OTP’s guidance, for many
years it was common practice for agencies to process only those portions of a document that are
responsive 10 the topic of the request and to redact the other portions as “non-responsive” or
“outside the scope.” This is clearly evidenced in the many court decisions where this practice
was affirmed. See Welbv v. HHS, 2016 WL 1718263, at *8 (S.D.N.Y. Apr. 27. 2016) (finding
that the agency did not improperly redact portions of a document because the subject matter was
unrelated to the FOTA request or fell outside the ime period provided in the FOIA request);
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 118 of 120

lhe Honorable Dianne Feinstein
Page Seven

Gahagan v. USCIS, 147 ¥.Supp.3d 615 (E.D. La 2015) Uinding that the agency lawfully
withheld, from otherwise responsive doctunents, nonrespunsive notes about the processing of the
request), Menifee v US. Dep ‘tof the Interior, 931 F. Supp. 2d 149, 167 (D.D.C. 2013) Ginding
that redactions of information outside the scope of the request was not improper, even. if not
exempted from FOIA disclosure), Pub. iivestors Arb, Bar Assay SEC 930 ¥. Supp. 2d 55,
72 (D.D.C. 2013) (concluding that, “it is elementary that an agency’s decision to withhold non-
responsive material is not a violation of the FOTA”): Ctr. for Biological Diversity v. OAFB, No.
07-04997, 2009 WL 1246690, at *3 (N.D. Cal. May 5, 2009) (finding that agency “is not
required to produce information thal is not responsive to a FOIA request’): Cal. ex ref, Brown
NITTSA, No. 06-2654, 2007 WT, (342514, at *2 (N.D. Cal. May 8, 2007) (declinmg to order
agency to disclose non-responsive information redacted from documents, and stating that “[a]n
agency has no obligation ta produce information that is not responsive to a FOIA request”).

On appeal, the D.C. Circutt noted that the agency practice of redacting non-responsive
information within responsive records was “a question of first impression” for the D.C. Circuit.
Relying on the Supreme Court’s ruling in Afimer v. Department of the Navy that the FOIA’s
exemptions are “‘exclusive’ and must be ‘narrowly construed,” 562 U.8. 562, 565 (2011)
{quoting EPA v. Mink, 410 U.S. 73, 79 (1973) & FBI v. Abramsan, 456 U.S. 615, 630 (1982)),
the D.C. Circuit ruled that “nan-responsive redactions... find no home in FOTA’s scheme.”
AIT.A, 830 F.3d at 677. OTP’s guidance fully embraces and implements the D.C. Circuit’s
finding in A/LA that once an agency identifies a record that is responsive to a request, it cannot
redact information within that record based on the fact that tt is non-responsive.

Significantly, in arriving at its conclusion the D.C. Circuit did not attempt to answer the
important antecedent question of what a “record” is under the FOIA. Jd at 678. Indeed. it noted
that the “practical significance of FOLA’s command to disclose a responsive record as a unit
(after deletion of exempt information) depends on how one conceives of a ‘record.*” [da The
court in A/L4 noted that there 1s no definition of the term “‘recerd™ in the definition section of the
FOIA. AILA, 830 F.3d at 678.

While the court in 4/Z4 declined to examine the issue and provide a definition of a
“record.” for purposes of FOTA, some helpful principles did emerge from the court’s opinion
which form the basis of OIP’s puidance. Lhe court recognized that there are a range of ways to
define what is a “record.” and that it is fhe very process of searching for what has been requested
by each requester that forms the basis tor the determination. See id While the court drew
allention to a number of different disclosure statutes, the “‘record” definition from the Privacy
Act is particularly relevant, given that the Privacy Act is the sister statute to the FOTA, often
Working in tandem with it. Indeed, both the FOIA and the Privacy Act are part of the
Administrative Procedure Act, and both statues contain rights of access to agency records. See 5
U.S.C. $§ 552(a)(3), 552a(d)(1).. Additionally, unlike other Federal statutory definitions of the
term “record,” the Privacy Act definition allows for a content-based approach to the decision.
Using the Privacy Act’ definition of a record as an “item, collection, or grouping of information”
allows agencics to understand as a practical matter what may be considered’a single record when
processing a request. Moreover, OTP’s guidance stresses that the nature of a FOTA “record” is
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 119 of 120

Che Honorable Dianne Feinstein
Page Eivht

defined by both the content of a document und the subject of the request, both of which must be
considered in determining what is a record for the purposes of each individual FOIA request.

OIP’s guidance was thoughtfully crattcd to embrace the presumption of openness. The
guidance helps ensure that requesters have efficient access to the records that they seek and that
agency time and resources are not diverted Irom that task by reviewing records that were not
requested. Spending resources to process records that the requester has not requested
disadvantages all requesters by prolonging response times for everyone. A recent decision by
the District Court for the District of Columbia affirmed this approach, with the court noting that
“Tf an agency was forced to tum over a Jull manual or entire report every time a single page
contained a responsive term, the amount of time, labor, and cost that would be required to review
this purportedly ‘responsive’ material for exemptions would be exponential, hindering the
agcney’s ability to process multiple requests clficiently or allocate its resources effectively.”
Shapiro v. CIA, No. 00019 (D.D.C. Mar. 21, 2017).

Additionally, once a record has been identified as responsive, the agency apphes the
presumption of openness in processing those records. OIP’s guidance docs not change this in
any way. Indeed, the Department has long championed applying a presumption of openness to
disclosure determinations even before these principles were codified in the statute. Looking to
the definition of a record found in the Administrative Procedure Act. OJP’s guidance provides
workable principles to help agencies implement the precedent set in 477.4 in a manner that is not
only consistent with the presumption of openness, but fully embraces 11.

OFP’s Litigation Role

 

Krom time lo time OIP has assisted the United States Attorney’s Office for the District of
Columbia by taking on a handful of FOIA cases. These cases can involve both procedural
matters and the proper application of exemptions. In accordance with 28 C.IP.R. § 0.24(g)
(2016), OIP may represent government agencics in FOLA litigation through the United States
Attorney’s Offices.

We appreciate your interest in the Department*s and agencies’ FOIA administration and
we hope that this information is helpful. Please do not hesitate to contact this office if we may

provide additional assistance regarding this or any other matter.

Sincerely.

   
   
 

Samuel R. Ramer
cline Assistant Attorney General
Case 1:19-cv-00810-RBW Document 148 Filed 12/04/20 Page 120 of 120

THE UNITED STATES DISTRICT COURT

 

DISTRICT OF COLUMBIA
)
ELECTRONIC PRIVACY INFORMATION _ )
CENTER, )
Plaintiff, )
)
LEONARD W. HOUSTON, SR.., ) Civil Action No. 1:19-cv-00810 (RBW)
)
Proposed Intervenor-Plaintiff, )
)
v. )
)
UNITED STATES DEPARTMENT OF )
JUSTICE, )
)
Defendant. )
)

 

[PROPOSED] ORDER GRANTING MOTION TO INTERVENE
Upon consideration of the Motion of Leonard W. Houston, Sr., to intervene as a Plaintiff m the above
captioned matter, pursuant to Federal Rule of Civil Procedures 24. Having considered the motion, and
supporting Memorandum in support thereof, and it appearing to the Court that notice of the motion has been

served on all parties thereto, and that this Court finds good cause exists for granting the motion, and therefore,

IT IS ORDERED, Leonard W. Houston, Sr., Motion to Intervene as Plaintiff is GRANTED, and it is
FURTHER ORDERED, that Leonard W. Houston, Sr., is joined as a Plaintiff to this action, and it is
FURTHER ORDERED, that the Clerk of the Court shall docket Leonard W. Houston, Sr’s. Complaint

in Intervention attached to the motion and shall serve as the complaint in intervention in this action.

SO ORDERED on this day of August 2019

 

Honorable REGGIE B. WALTON
United States District Judge
